Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 1 of 103            FILED
                                                                      2020 Oct-30 PM 09:55
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                EXHIBIT
                              A
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 2 of 103




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

IN RE: BLUE CROSS BLUE SHIELD         :
ANTITRUST LITIGATION                  :    Master File No. 2:13-cv-20000-RDP
MDL 2406                              :
                                      :
                                      :
                                      :    This document relates to
                                      :    Subscriber Track cases

                       SETTLEMENT AGREEMENT
        Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 3 of 103




                                                   TABLE OF CONTENTS
PREAMBLE .................................................................................................................................. 1
A.        DEFINITIONS .................................................................................................................. 3
          1.   Definitions .............................................................................................................. 3
B.        APPROVAL OF SETTLEMENT AGREEMENT AND DISMISSAL OF
          CLAIMS........................................................................................................................... 21
          2.   Reasonable Best Efforts...................................................................................... 21
          3.   Preliminary Approval Motion ........................................................................... 21
          4.   Preliminary Approval and Preliminary Fairness Hearing ............................. 21
          5.   Notice Motion ...................................................................................................... 22
          6.   Final Approval Motion ....................................................................................... 23
          7.   Review of Filings and Other Settlement-Related Documents ......................... 24
          8.   Finality of Agreement ......................................................................................... 24
          9.   No Admission of Wrongdoing or Liability by Settling Defendants................ 26
C.        CLASS INJUNCTIVE RELIEF .................................................................................... 27
          10.  National Best Efforts........................................................................................... 27
          11.  Local Best Efforts................................................................................................ 27
          12.  Self-Funded Account Vendors ........................................................................... 27
          13.  Service Areas ....................................................................................................... 28
          14.  National Accounts ............................................................................................... 29
          15.  Second Blue Bid................................................................................................... 29
          16.  Additional Brand-Protection Mechanisms ....................................................... 30
          17.  Acquisitions ......................................................................................................... 32
          18.  Most Favored Nations Clauses .......................................................................... 32
          19.  Implementation of Class Injunctive Relief ....................................................... 33
          20.  Monitoring and Reporting ................................................................................. 33
          21.  Monitoring Fees and Expenses .......................................................................... 35
D.        SETTLEMENT AMOUNT ............................................................................................ 36
          22.  Settlement Amount ............................................................................................. 36
          23.  Payment Timing .................................................................................................. 36
          24.  Failure to Fund.................................................................................................... 36
          25.  Tax Benefits and Consequences......................................................................... 37
          26.  Escrow Account ................................................................................................... 38
          27.  Distribution of Net Settlement Fund to Classes ............................................... 40
          28.  Attorneys’ Fees and Expenses and Service Awards ........................................ 41
          29.  Distributions of the Settlement Fund ................................................................ 43
          30.  Balance Remaining in Settlement Fund............................................................ 43
          31.  Amounts Paid Not a Penalty .............................................................................. 44
E.        RELEASE, DISCHARGE, AND COVENANT NOT TO SUE .................................. 44
          32. Released Claims and Covenant Not to Sue ....................................................... 44
          33. California Civil Code .......................................................................................... 45
          34. All Claims Satisfied by Settlement Fund .......................................................... 46


                                                                      i
        Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 4 of 103




           35.        Enforcement of Release ...................................................................................... 46
F.         ADMINISTRATION OF SETTLEMENT ................................................................... 46
           36. Claims and Release ............................................................................................. 46
           37. Claims Administrator ......................................................................................... 46
           38. Written Exclusion for Opt-Outs from Damages Classes................................. 47
           39. Failure to Properly Exclude ............................................................................... 47
           40. Identification of Opt-Outs .................................................................................. 47
           41. Settling Defendants’ Right to Rescind .............................................................. 48
G.         STAY OF PROCEEDINGS ........................................................................................... 48
           42.  Stay ....................................................................................................................... 48
H.         RESCISSION IF AGREEMENT IS NOT APPROVED OR FINAL
           JUDGMENT NOT ENTERED...................................................................................... 48
           43.  Rescission ............................................................................................................. 48
           44.  Return of Settlement Funds ............................................................................... 49
           45.  Resumption of Litigation.................................................................................... 49
I.         MISCELLANEOUS ....................................................................................................... 49
           46.  Confidentiality; Third-Party Communications ............................................... 49
           47.  California Health and Safety Code ................................................................... 51
           48.  Communications with Class Members.............................................................. 51
           49.  Binding Effect ...................................................................................................... 51
           50.  Notice.................................................................................................................... 51
           51.  Integrated and Final Agreement ....................................................................... 55
           52.  CAFA ................................................................................................................... 55
           53.  Future Rules ........................................................................................................ 56
           54.  Headers ................................................................................................................ 56
           55.  No Party Is the Drafter ....................................................................................... 56
           56.  Choice of Law ...................................................................................................... 56
           57.  Consent to Jurisdiction ....................................................................................... 56
           58.  Non-Disparagement ............................................................................................ 57
           59.  Voluntary Settlement and Agreement; Advice of Counsel ............................. 57
           60.  Authorization to Enter Agreement.................................................................... 57
           61.  Non-Assignment .................................................................................................. 57
           62.  Inconsistency with the Settlement Agreement ................................................. 58
           63.  Privilege ............................................................................................................... 58
           64.  Execution in Counterparts ................................................................................. 58
Appendix A .................................................................................................................................. 64
Appendix B .................................................................................................................................. 66
Appendix C .................................................................................................................................. 68
Appendix D .................................................................................................................................. 82
Appendix E .................................................................................................................................. 85




                                                                       ii
         Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 5 of 103




                                                     PREAMBLE

           This Settlement Agreement1 is made and entered into on October 16, 2020, by and among
Settling Defendants and Class Representatives, for themselves and on behalf of each Settlement
Class Member.

           WHEREAS, the Class Representatives are prosecuting the Subscriber Actions (including
other individual and/or consolidated lawsuits);

           WHEREAS, the Class Representatives allege, inter alia, that Settling Defendants violated
Sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C. §§ 1–2, in addition to state law(s), by
illegally entering into a geographic market allocation agreement prohibiting competition in the
market for health insurance and administration of Commercial Health Benefit Products in the
United States and its territories, as well as agreeing to other means of restricting competition in
the market for health insurance and administration of Commercial Health Benefit Products;

           WHEREAS, Class Representatives have contended that they and the Settlement Classes
are entitled to actual damages, treble damages, and injunctive relief for loss or damage, and
threatened loss or damage, as a result of violations of the laws as alleged in the Subscriber Actions,
arising from Settling Defendants’ conduct;

           WHEREAS, Settling Defendants deny any and all purported wrongdoing in connection
with the facts and claims that have been or could have been alleged against them in the Subscriber
Actions, and have asserted a number of defenses to Class Representatives’ claims;

           WHEREAS, this action has involved substantial discovery, including obtaining and
analyzing over 14 million pages of documents and over 100 depositions, and the investigation and
analysis of the facts and underlying events relating to the subject matter of their claims and the
applicable legal principles;

           WHEREAS, Class Representatives, through Settlement Class Counsel and Self-Funded
Sub-Class Settlement Counsel, have conducted an investigation into the facts and the law and have


1
    All capitalized terms shall have the meaning set forth in Paragraph 1 or the text of this Agreement.



                                                             1
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 6 of 103




concluded that resolving the claims against Settling Defendants, according to the terms set forth
below, is in the best interests of the Settlement Classes in order to avoid the substantial
uncertainties of litigation and assure that the benefits reflected herein are obtained for the
Settlement Classes;

       WHEREAS, Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel
consider the settlement herein to be fair, reasonable, and adequate, and in the best interests of the
Settlement Classes because of the substantial uncertainties of litigation, payment of the Settlement
Amount, and the value of the Injunctive Relief that Settling Defendants have agreed to provide
pursuant to this Agreement;

       WHEREAS, Settling Defendants, despite their beliefs that the claims asserted lack merit
and that they have valid defenses to such claims, have nevertheless agreed to enter into this
Agreement to avoid further expense, inconvenience, and distraction to their business of
burdensome and protracted litigation, and to obtain the releases, orders, and judgment
contemplated by this Agreement, and to put to rest with finality this controversy, including releases
of all claims that have been or could be asserted against Settling Defendants based on the
allegations in the Subscriber Actions;

       WHEREAS, vigorous, arm’s length settlement negotiations have taken place between
Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and counsel for Settling
Defendants and with the assistance of four mediators at different times, and this Agreement
embodies all the terms and conditions of the settlement between Settling Defendants and Class
Representatives, both individually and on behalf of each Class Member;

       WHEREAS, Settling Defendants, Settling Defendants’ Counsel, Settlement Class Counsel,
Self-Funded Sub-Class Settlement Counsel, and Class Representatives have had a full opportunity
to examine the facts and circumstances surrounding their respective decisions to accept the terms
of this Agreement and have not relied on any representations (or the lack thereof) made by any
other Party concerning the facts and circumstances leading to this Agreement;

       NOW, THEREFORE, in consideration of the covenants, agreements, and releases set forth
herein and for other good and valuable consideration, the adequacy of which is hereby


                                                 2
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 7 of 103




acknowledged, it is agreed by and among the undersigned that the Subscriber Actions be settled,
compromised, and dismissed on the merits with prejudice as to the Releasees and except as
hereinafter provided, without costs to Class Representatives, the Settlement Classes, or Settling
Defendants, subject to the approval of the Court and any appellate review, on the following terms
and conditions:

A.    DEFINITIONS

       1.     Definitions. As used in this Agreement, the following capitalized terms have the
meanings specified below:

              a.      “Account Benchmarking or Analytic Services” means data-driven services
       to help Employers analyze their costs, benefits, and/or populations, including assessments
       of: drivers of past and potential spending; comparison of spend, utilization, and health
       metrics to similar companies; and impact of past and potential benefit changes.

              b.      “Agreement” means this Settlement Agreement and the In Camera
       Supplement together.

              c.      “Authorized Claimant” means any Settlement Class Member who is entitled
       to a distribution from the Settlement Fund pursuant to the Plan of Distribution approved
       by the Court in accordance with the terms of this Agreement.

              d.      “Bank” means Huntington National Bank.

              e.      “BCBSA” means the Blue Cross Blue Shield Association.

              f.      “Blue-Branded” means a product or service marketed, offered, or sold under
       any of the Blue Marks.

              g.      “Blue Marks” means the Blue Cross and/or Blue Shield service marks,
       trademarks, names, and/or symbols.

              h.      “Blue System” means BCBSA, all Settling Individual Blue Plans, and the
       system of governance among those entities, as reflected through the License Agreements
       issued by BCBSA and BCBSA policies, rules, and procedures.

                                               3
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 8 of 103




        i.      “Claim Process” means any process approved by the Court by which any
 eligible Settlement Class Member may make a claim against the Net Settlement Fund.

        j.      “Claims Administrator” means the third party to be retained by the
 Settlement Classes, through their respective counsel, and approved by the Court, to manage
 and administer the process by which Class Members are notified of and paid pursuant to
 this Agreement. Claims Administrator shall effectuate the Notice Plan, shall administer
 and calculate the claims submitted by Settlement Class Members in accord with the Class
 Distribution Order entered by the Court, and shall oversee distribution of the Net
 Settlement Fund to Authorized Claimants in accordance with the Plan of Distribution.

        k.      “Class Distribution Order” means the Court order approving the distribution
 of the Settlement Fund, as described in Paragraph 27.

        l.      “Class Member” means any person or entity within the definition of the
 Injunctive Relief Class or Damages Class.

        m.      “Class Notice” means the notice to Class Members approved by the Court.

        n.      “Class Representatives” means Subscriber Class Representatives and Self-
 Funded Sub-Class Representatives.

        o.      “Commercial Health Benefit Product” means any product or plan providing
 for the payment or administration of health care services (including but not limited to
 medical, pharmacy, dental, and vision products and services) or expenses through
 insurance, reimbursement, or other similar healthcare financing mechanism, for Members
 in the U.S. (however funded, including insured or self-funded) other than a product or plan
 offered under the Children with Special Health Care Needs Program (CSHCN); Children’s
 Health Insurance Program (CHIP); Civilian Health and Medical Program of the
 Department of Veteran’s Affairs (CHAMPVA); Civilian Health and Medical Program of
 the Uniformed Services (CHAMPUS); Indian Health Service, Tribal, and Urban Indian
 Health Plan; Medicaid; Medicare; Medicare Advantage (including but not limited to
 Medicare Advantage Prescription Drug Plans and Special Needs Plans, including but not
 limited to Medicare-Medicaid or Dual-Eligible Plans); Medicare Stand-Alone Prescription

                                          4
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 9 of 103




 Drug Plans; Refugee Medical Assistance Program; State Maternal and Child Health
 Program (MCH); or TriCare. For purposes of clarity, it excludes any product or plan
 purchased or offered by a Government Account.

         p.      “Commercial Health Insurance” means any Commercial Health Benefit
 Product which (1) an insurer, carrier, or health plan underwrites, issues, insures, or
 reinsures (e.g., through a stop-loss policy) to cover healthcare costs and/or utilization risk,
 or (2) is filed with the applicable state regulator as, or is considered by the applicable state
 regulator to be, an insured product.

         q.      “Confidential” means information or material that (1) any Party designates
 or has designated as “Confidential,” “Confidential—Attorney Eyes Only,” or
 “Confidential—Outside Counsel Only” in the Subscriber Actions or in connection with
 this Agreement, including without limitation under the Qualified Protective Order (Dkt.
 550), or (2) this Agreement identifies as “Confidential.” Confidential information or
 material shall not be disclosed beyond what is allowed by the terms of this Agreement,
 Court order, or through mutual agreement of the Parties.

         r.      “Control Plan” means the Settling Individual Blue Plan from which an
 Individual Member, Insured Group, or Self-Funded Account purchases a Blue-Branded
 Commercial Health Benefit Product.

         s.      “Controlled Affiliate Licensee” means a company operating under the
 control of a Primary Licensee that is licensed to use the Blue Marks pursuant to a
 Controlled Affiliate License Agreement (Larger or Smaller) granted by BCBSA.

         t.      “Court” means the United States District Court for the Northern District of
 Alabama, Southern Division.

         u.      “D&B Analysis” means the process that will be used to identify Qualified
 National Accounts. Such Qualified National Accounts will have 33 million Members in
 the aggregate. This number of Members in Qualified National Accounts approximates half
 of Members of Employers that have at least 5,000 employees in the U.S. and offer a Self-
 Funded Health Benefit Plan to their employees, and approximately 31% of Members of

                                            5
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 10 of 103




 Self-Funded Accounts. The D&B Analysis is objective and verifiable, and comprises the
 following steps: (1) using data from Dun & Bradstreet, identify Employers with at least
 5,000 total U.S. employees; (2) compute each Employer’s estimated Members, using data
 from Dun & Bradstreet, the Medical Expenditure Panel Survey promulgated by the U.S.
 Department of Health & Human Services’ Agency for Healthcare Research and Quality,
 and Individual Blue Plans’ aggregate average contract-to-member rate; (3) include
 Employers with the highest Dispersion Percentages up to and only until the aggregate
 number of estimated Members of such Employers totals at least 33 million after accounting
 for an estimate of Members of fully insured Employers in the Dun & Bradstreet data. The
 resulting Employers, whose aggregate estimated membership totals at least 33 million, are
 the Qualified National Accounts. The initial list of Qualified National Accounts, subject
 to removal of Opt-Outs as contemplated by Paragraph 1.z, is included as Appendix C.
 Included in the list of Qualified National Accounts are all Employers that have at least
 5,000 employees in the U.S. and are headquartered in overlapping Settling Individual Blue
 Plans’ Service Areas based on the analysis in Paragraph 1.v, as designated in Appendix C.
 BCBSA will refresh this list once every two years after the Effective Date using the
 methodology described in this Paragraph 1.u.

        v.      “Damages Class” means all Individual Members (excluding dependents and
 beneficiaries), Insured Groups (including employees, but excluding non-employee
 Members), and Self-Funded Accounts (including employees, but excluding non-employee
 Members) that purchased, were covered by, or were enrolled in a Blue-Branded
 Commercial Health Benefit Product (unless the person or entity’s only Blue-Branded
 Commercial Health Benefit Product during the Settlement Class Period was a stand-alone
 vision or dental product) sold, underwritten, insured, administered, or issued by any
 Settling Individual Blue Plan during the Settlement Class Period. Excluded from the
 Damages Class are Government Accounts, Medicare Accounts of any kind, Settling
 Defendants themselves, and any parent or subsidiary of any Settling Defendant (and their
 covered or enrolled employees). Also excluded from the Damages Class are Opt Outs, the
 judge presiding over this matter, and any members of his judicial staff, to the extent such
 staff were covered by a Commercial Health Benefit Product not purchased by a
 Government Account during the Settlement Class Period. For purposes of this Paragraph

                                          6
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 11 of 103




 1.v, “employee” means any current or former employee, officer, director, partner, or
 proprietor of an entity.

        w.      “Dispersion Percentage” means the percentage of an Employer’s employees
 that are located outside the Service Area that contains an Employer site meeting the first
 of the following criteria in the Dun & Bradstreet data: (1) the only location flagged as a
 U.S. headquarter; (2) the U.S. location with the highest employee count, with one
 exception: if multiple locations are flagged as a U.S. headquarter and one portion of a
 Service Area up to a single state contains more headquarter locations than any other portion
 of a Service Area up to a single state, the U.S. headquarter for purposes of the Dispersion
 Percentage will be the location with the highest employee count within the Service Area
 that has the most headquarter locations. The Dispersion Percentage is calculated by
 dividing the number of employees that are located outside the Service Area by the total
 number of employees.

        x.      “Drug Screening Services” means testing and providing results of tests of
 employees and contractors for illicit drugs in (1) freestanding centers, (2) medical offices
 and facilities, or (3) workplaces.

        y.      “Effective Date” has the meaning given to it in Paragraph 8.

        z.      “Employer” means entities (other than Settling Defendants) which are
 identified by Dun and Bradstreet as employers. For clarity, Government Accounts, Taft-
 Hartley trusts, multiple employer welfare arrangements, association health plans, retiree
 groups, and Opt-Outs are not Employers.

        aa.     “Escrow Account” means the account into which the Settlement Amount,
 Notice and Administration Fund, and Fee and Expense Award(s) will be deposited, held,
 and ultimately distributed, as further described in Paragraph 26. The Escrow Account is
 intended to be a separate taxable entity and is intended to qualify as a “qualified settlement
 fund” within the meaning of Section 1.468B-1(c) of the Treasury Regulations promulgated
 under Section 468B of the Internal Revenue Code of 1986, as amended from time to time.




                                           7
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 12 of 103




        bb.     “Escrow Agent” means the agent responsible for the Escrow Account, as
 further described in Paragraph 26.

        cc.     “Execution Date” means the latest date of the execution of this Agreement
 by counsel for Settling Defendants and Settlement, Class Counsel, and Self-Funded Sub-
 Class Settlement Counsel.

        dd.     “Fee and Expense Award” means the attorneys’ fees and expenses awarded
 by the Court upon an application or applications, as further described in Paragraph 28.

        ee.     “Final Approval Motion” means the motion submitted to the Court seeking
 final approval of this Agreement, as further described in Paragraph 6.

        ff.     “Final Fairness Hearing” means the hearing to be held by the Court to
 determine whether the settlement set forth in this Agreement shall receive final approval
 pursuant to Federal Rule of Civil Procedure 23.

        gg.     “Final Judgment and Order of Dismissal” means the order of the Court
 providing final approval of the settlement set forth in this Agreement and dismissing with
 prejudice the claims of the Class Representatives and Settlement Class Members against
 Settling Defendants.

        hh.     “Government Account” means only a state, a county, a municipality, an
 unincorporated association performing municipal functions, a Native American tribe, or
 the federal government (including the Federal Employee Program).           A Government
 Account includes all Members of the Government Account. No other entity that is not a
 state, county, municipality, unincorporated association performing municipal functions,
 Native American tribe or the federal government is a Government Account, unless it is
 required by law to provide any health care coverage it makes available to Members only
 under, or as a participant in, a Commercial Health Benefit Product approved, selected,
 procured, sponsored or purchased by a Government Account.            Entities that are not
 Government Accounts (e.g., utility companies, school districts, government-funded
 hospitals, public retiree benefit plans, public libraries, port authorities, transportation
 authorities, waste disposal districts, police departments, fire departments) will receive

                                          8
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 13 of 103




 notice and an opportunity to submit a claim form to the extent they are otherwise within
 the definition of the Damages Class.

        ii.     “Headquarters” means a group or account’s principal business address, as
 further defined in BCBSA rules and policies in place on the Execution Date. If subsequent
 changes are made to the definition of Headquarters under BCBSA rules and policies, such
 definition shall apply to this Agreement only if approved by the Monitoring Committee
 Process.

        jj.     “Health Care Delivery Network” means the group of Providers, including
 professional medical practitioners, healthcare facilities, labs and other organizations that
 provide health care services to patients through written contracts with an entity that offers
 a Commercial Health Benefit Product.

        kk.     “In Camera Supplement” means the agreement containing certain
 Confidential terms allowing rescission of the Settlement Agreement that will be submitted
 in camera to the Court.

        ll.      “Independent Health Benefit Decision Location” means any location of a
 national account which makes decisions for the purchase of a Commercial Health Benefit
 Product for its local employees independently from the Headquarters of the account.

        mm.     “Individual Member” means a person (including dependents and
 beneficiaries under the policy) covered by an individual Commercial Health Insurance
 policy (i.e., a non-group Commercial Health Insurance policy).

        nn.     “Initial Control Plan” means a Settling Individual Blue Plan that has the
 right to bid on an account using the Blue Marks under current BCBSA rules and policies.

        oo.     “Injunctive Relief” refers to the provisions in Paragraphs 10–18.

        pp.     “Injunctive Relief Class” means all Individual Members, Insured Groups,
 Self-Funded Accounts, and Members that purchased, were covered by, or were enrolled in
 a Blue-Branded Commercial Health Benefit Product sold, underwritten, insured,



                                          9
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 14 of 103




 administered, or issued by any Settling Individual Blue Plan during the Settlement Class
 Period.

           qq.   “Insured Group” means a health benefit plan, group account, or employer,
 including all Members, sponsors, administrators, and fiduciaries thereof, that purchases,
 subscribes to, or is covered by Commercial Health Insurance. For associational entities
 (e.g., trade associations, unions, etc.), this includes any member entity which is covered
 by, enrolled in, or included in the associational entity’s Blue-Branded Commercial Health
 Benefit Product. For clarity, this definition excludes all Government Accounts.

           rr.   “Joint Venture” means a written contractual arrangement involving a
 Provider or its affiliates and a Settling Individual Blue Plan representing that the parties
 have agreed to share resources to provide health services to Individual Members, Insured
 Groups, or Self-Funded Accounts.

           ss.   “License Agreement” means the written document between BCBSA and a
 Settling Individual Blue Plan (and its Controlled Affiliate Licensees, if applicable)
 conferring permission to use the Blue Marks in accordance with the Membership Standards
 and other BCBSA rules and requirements.

           tt.   “Local Best Efforts Requirement” means the requirement contained, as of
 the Execution Date, in the BCBSA Guidelines to Administer the Membership Standards,
 Standard 10, Guideline 2.2.1, including that at least 80% of the annual combined local net
 revenue of a Settling Individual Blue Plan and its licensable controlled affiliates
 attributable to health care plans and related services and hospital services offered within
 the designated Service Area must be sold, marketed, administered, or underwritten under
 the Blue Marks.

           uu.   “Member” means any individual enrolled in or covered by a Commercial
 Health Benefit Product regardless what term or title is used to refer to the individual in
 documents that pertain to the Commercial Health Benefit Product, including employees,
 their spouses and dependents, beneficiaries, and ERISA participants.




                                         10
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 15 of 103




        vv.     “Member Concierge Services” means health advocacy and navigation
 services that help Members make healthcare and healthcare benefit decisions and choose
 Providers.

        ww.     “Membership Standards” means the membership requirements included in
 the License Agreement, including the standards and rules applicable to the Settling
 Individual Blue Plan contained within the BCBSA Guidelines to Administer the
 Membership Standards as of the Execution Date.

        xx.     “Monitoring Committee” means the committee established by the Final
 Judgment and Order of Dismissal to serve during the Monitoring Period, which shall be
 made up of (1) two members appointed collectively by Settling Defendants, (2) one
 member appointed collectively by Settlement Class Counsel, (3) one member appointed by
 Self-Funded Sub-Class Settlement Counsel, and (4) one member appointed by the Court.

        yy.     “Monitoring Committee Process” means all of the review and actions by the
 Monitoring Committee as well as the arbitrations of issues originally submitted to the
 Monitoring Committee.

        zz.     “Monitoring Period” means the period of five (5) years from the Court’s
 entry of the Final Judgment and Order of Dismissal.

        aaa.    “Most Favored Nations” or “MFN” means a contract provision which
 requires a Provider to offer to a health plan payment rates that are as favorable as or more
 favorable than those that the Provider offers to any comparable health plan during the
 performance period of the contract. A requirement or representation at or before the time
 of execution of a contract that the Provider’s offer is as favorable as or more favorable than
 the terms the Provider is currently offering other health plans is not an MFN.

        bbb.    “Most Favored Nations-Differential” or “MFN-Differential” means an
 MFN which requires that the Provider offer a health plan financial terms that are more
 favorable by a specified rate than those it offers any comparable health plan during the
 performance period of the contract.



                                          11
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 16 of 103




          ccc.   “National Best Efforts Requirement” means the requirement, as of the
 Execution Date, that is contained in the BCBSA Guidelines to Administer the Membership
 Standards, Standard 10, Guideline 2.2, including that at least 66-2/3% of the annual
 combined national net revenue or annual combined national enrollment of a Settling
 Individual Blue Plan and its licensable controlled affiliates attributable to health care plans
 and related services must be sold, marketed, administered, or underwritten under the Blue
 Marks.

          ddd.   “Net Settlement Fund” means the Settlement Fund less payments relating
 to: (1) the Monitoring Committee, as set forth in Paragraphs 20 and 21, (2) the Escrow
 Account (including Taxes and Tax Expenses), as set forth in Paragraph 26, (3) the Notice
 and Administration Fund, as set forth in Paragraph 23, and (4) the Fee and Expense Awards
 and Service Awards, as set forth in Paragraph 28.

          eee.   “Non-Provider Vendor” means a vendor providing services to Self-Funded
 Accounts outside the Blue-Branded Health Care Delivery Network or not covered by a
 Blue-Branded Commercial Health Benefit Product, to include only Member Concierge
 Services, Provider Analytic Services, Drug Screening Services, and Account
 Benchmarking or Analytic Services.

          fff.   “Notice and Administration Costs” means all Court-approved costs
 reasonably incurred or assessed by the Special Master, Claims Administrator, Escrow
 Agent, Section 468B Administrator, Settlement Class Counsel, Self-Funded Sub-Class
 Settlement Counsel, and Settlement Administrator in connection with providing notice to
 the Settlement Classes, locating Class Members, administering and distributing the
 Settlement Fund and Escrow Account, purchasing an insurance policy for the members of
 the Monitoring Committee, as well as costs reasonably and actually incurred by the
 Monitoring Committee, the Special Master, Settlement Class Counsel, and Self-Funded
 Sub-Class Settlement Counsel in connection with monitoring under Paragraph 20
 (including but not limited to costs of arbitration pursuant to Appendix D, Paragraph 2(e)).

          ggg.   “Notice and Administration Fund” means the amount used to pay for Notice
 and Administration Costs. The Notice and Administration Fund shall be funded by Settling

                                           12
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 17 of 103




 Defendants in the amount of $100 million ($100,000,000.00). Any amount remaining at
 the expiration of the Monitoring Period and the completion of Settlement administration
 (including accrued income on the Notice and Administration Fund) will revert to Settling
 Defendants within 10 calendar days of such expiration. Settlement Class Counsel and Self-
 Funded Sub-Class Settlement Counsel may petition the Court for replenishment from
 Settling Defendants upon a showing of a necessity (after using accrued income on the
 Notice and Administration Fund to pay Notice and Administration Costs).

          hhh.   “Notice Motion” means the motion(s) that Settlement Class Counsel and
 Self-Funded Sub-Class Settlement Counsel shall submit to the Court for authorization to
 disseminate Class Notice of the settlement and the Final Judgment and Order of Dismissal
 contemplated by this Agreement to all Settlement Class Members. It shall be filed
 simultaneously with the Preliminary Approval Motion.

          iii.   “Notice Plan” means any plan and methodology used to notify Class
 Members that is approved by the Court.

          jjj.   “Opt-Out” means only persons and entities within the Damages Class who
 file a timely and appropriate written request for exclusion from the settlement in
 accordance with the exact procedures set forth in the Class Notice or are excluded from the
 Damages Class.

          kkk.   “Opt-Out Deadline” means the Court-ordered date(s) by which all persons
 and entities seeking exclusion from the Damages Class must submit a written request for
 exclusion as set forth in the Class Notice.

          lll.   “Party” means any Class Representative, Settlement Class Member,
 BCBSA, or Settling Individual Blue Plan. “Parties” means the collective of all Class
 Representatives, all Settlement Class Members, BCBSA, and all Settling Individual Blue
 Plans.

          mmm. “Plan of Distribution” means the plan of allocation of the Settlement Fund
 whereby the Net Settlement Fund shall be distributed to Authorized Claimants after
 payment of Notice and Administration Costs, Taxes and Tax Expenses, Fee and Expense

                                          13
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 18 of 103




 Award(s), and Service Awards. At a time and in a manner determined by the Court,
 Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel shall submit for
 Court approval a Plan of Distribution for each of the Settlement Classes that will provide
 for the distribution of the applicable Net Settlement Fund and the foundation for the
 requested allocation. Each Plan of Distribution shall be devised and implemented with the
 assistance of the Claims Administrator, and shall contemplate the refund of the Net
 Settlement Fund under Paragraphs 8, 24, 28, 41, or 43.

        nnn.    “Preliminary Approval Motion” means the motion submitted to the Court
 seeking preliminary approval of this Agreement, as further described in Paragraph 3.

        ooo.    “Preliminary Approval Order” means the Court order preliminarily
 approving this Agreement.

        ppp.    “Primary Licensee” means an entity that has been granted a Primary License
 Agreement by BCBSA. Primary Licensees are listed by name in Appendix A.

        qqq.    “Provider” means any person or entity that provides health care services in
 the U.S., including but not limited to a physician, group practice, or facility.

        rrr.    “Provider Analytic Services” means data-driven services to support
 Employers in independent assessment of Provider performance, including relative costs,
 utilization, and quality or outcomes to support decisions about benefit design.

        sss.    “Qualified National Account” means a Self-Funded Account that (i) is an
 Employer with at least 5,000 employees in the U.S., and (ii) satisfies the D&B Analysis.
 The initial list of Qualified National Accounts, subject to removal of Opt-Outs as
 contemplated by Paragraph 1.z, is included as Appendix C.

        ttt.    “Re-Establishment Fee” means the fee required by the License Agreement
 by which a Settling Individual Blue Plan is required to compensate BCBSA for the cost of
 re-establishing a new licensee in the event the Settling Individual Blue Plan’s License
 Agreement is terminated.




                                           14
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 19 of 103




        uuu.    “Released Claims” means any and all known and unknown claims, causes
 of action, cross-claims, counter-claims, charges, liabilities, demands, judgments, suits,
 obligations, debts, setoffs, rights of recovery, or liabilities for any obligations of any kind
 whatsoever (however denominated), whether class or individual, in law or equity or arising
 under constitution, statute, regulation, ordinance, contract, or otherwise in nature—
 including without limitation any and all actual or potential actions, losses, judgments, fines,
 debts, liabilities (including joint and several), liens, causes of action, demands, rights,
 damages, penalties, punitive damages, costs, expenses (including attorneys’ fees and legal
 expenses), indemnification claims, contribution claims, obligations, compensation, and
 claims for damages or for equitable or injunctive relief of any nature (including but not
 limited to antitrust, RICO, contract, tort, conspiracy, unfair competition, or unfair trade
 practice claims)—known or unknown, suspected or unsuspected, asserted or unasserted,
 direct or derivative, based upon, arising from, or relating in any way to: (i) the factual
 predicates of the Subscriber Actions (including but not limited to the Consolidated
 Amended Class Action Complaints filed in the Northern District of Alabama) including
 each of the complaints and prior versions thereof, or any amended complaint or other
 filings therein from the beginning of time through the Effective Date; (ii) any issue raised
 in any of the Subscriber Actions by pleading or motion; or (iii) mechanisms, rules, or
 regulations by the Settling Individual Blue Plans and BCBSA within the scope of
 Paragraphs 10 through 18 approved through the Monitoring Committee Process during the
 Monitoring Period. Nothing in this Release shall release claims, however asserted, that
 arise in the ordinary course of business and are based solely on (i) whether a particular
 product, service or benefit is covered by the terms of a particular Commercial Health
 Benefit Product, (ii) seeking resolution of a benefit plan’s or a benefit plan participant’s
 financial responsibility for claims, based on either the benefit plan document or statutory
 law, or (iii) challenging a Releasee’s administration of claims under a benefit plan, based
 on either the benefit plan document or statutory law. Any claim, however asserted, (i) that
 a product, service, or benefit should be or should have been covered, but was not covered,
 (ii) seeking resolution of a benefit plan’s or benefit plan participant’s financial
 responsibility for claims, or (iii) challenging a Releasee’s administration of claims under a
 benefit plan, based in whole or in part on the factual predicates of the Subscriber Actions


                                           15
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 20 of 103




 or any other component of the Released Claims discussed in this Paragraph, is released.
 Notwithstanding any other provision of this Agreement, a Provider who is a Settlement
 Class Member as defined in this Agreement does not release any claims arising from his,
 her or its sale or provision of health care products or services (as opposed to the purchase
 of a Commercial Health Benefit Product). Settling Defendants agree not to raise Providers’
 releases under this Agreement as a defense to Providers’ claims brought in their capacity
 as Providers of health care products or services in MDL No. 2406. For purposes of clarity,
 Released Claims include, but are not limited to, claims that arise after the Effective Date.

         vvv.     “Releasees” means (i) Settling Individual Blue Plans; (ii) BCBSA;
 (iii) NASCO; (iv) Consortium Health Plans, Inc.; and (v) for each of the persons and
 entities listed in subparts (i)–(iv) of this Paragraph 1.vvv, any and all of their past, present,
 and future, direct and indirect, parent companies, subsidiary companies, affiliated
 companies, affiliated partnerships, and joint venturers, including all of their respective
 predecessors, successors and assigns, and each and all of their present, former and future
 principals, partners, officers, directors, supervisors, employees, agents, stockholders,
 members,       representatives,   insurers,    attorneys,   heirs,   executors,   administrators,
 beneficiaries, and representatives of any kind.

         www. “Releasors” means the Class Representatives and each and every Settlement
 Class Member and all of their predecessors, successors, heirs, administrators, and assigns.
 Each Releasor releases Released Claims on behalf of themselves and on behalf of any party
 claiming by, for, under, or through the Releasors or the Commercial Health Benefit Product
 that Releasors purchased, were covered by, or were enrolled in, with such claiming parties
 to include any and all of Releasors’ past, present and future officers, directors, supervisors,
 employees, agents, stockholders, members, attorneys, servants, representatives, accounts,
 plans, groups, parent companies, subsidiary companies, affiliated companies, divisions,
 affiliated partnerships, joint venturers, principals, partners, wards, heirs, assigns,
 beneficiaries, estates, next of kin, family members, relatives, personal representatives,
 administrators, agents, representatives of any kind, insurers, and all other persons,
 partnerships, or corporations with whom any of the foregoing have been, or are now or



                                               16
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 21 of 103




 become, affiliated, and the predecessors, successors, heirs, executors, administrators, and
 assigns of any of the foregoing.

        xxx.    “RFP” means any account-specific request for information, request for
 proposal, or request for a bid related to a Commercial Health Benefit Product.

        yyy.    “Second Blue Bid” means any response to an eligible Second Blue Bid
 Request provided to a Qualified National Account other than to decline the Request.

        zzz.    “Second Blue Bidder” means the Settling Individual Blue Plan that provides
 a Qualified National Account with a Second Blue Bid pursuant to the terms of this
 Agreement and Appendix D.

        aaaa. “Second Blue Bid Request” means an RFP from a Qualified National
 Account to a Settling Individual Blue Plan in addition to an Initial Control Plan for the
 Qualified National Account’s Self-Funded Health Benefit Plan contract for a specific
 benefits period.

        bbbb. “Section 468B Administrator” means the administrator of the Escrow
 Account for the purpose of Section 468B of the Internal Revenue Code of 1986, as
 amended, and the regulations promulgated thereunder.

        cccc. “Self-Funded Account” means any account, employer, health benefit plan,
 ERISA plan, non-ERISA plan, or group, including all sponsors, administrators, fiduciaries,
 and Members thereof, that purchases, is covered by, participates in, or is enrolled in a Self-
 Funded Health Benefit Plan. For associational entities (e.g., trade associations, unions,
 etc.), this includes any member entity which is covered by, enrolled in, or included in the
 associational entity’s Blue-Branded Commercial Health Benefit Product. A Self-Funded
 Account that purchases a Blue-Branded Self-Funded Health Benefit Plan and Blue-
 Branded stop-loss coverage remains a Self-Funded Account. For clarity, Self-Funded
 Account also excludes all Government Accounts.

        dddd. “Self-Funded Sub-Class Representative” means Hibbett Sports, Inc.




                                          17
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 22 of 103




        eeee. “Self-Funded Sub-Class Settlement Counsel” shall mean Burns Charest
 LLP, as appointed by the Court.

        ffff.   “Self-Funded Health Benefit Plan” means any Commercial Health Benefit
 Product other than Commercial Health Insurance, including administrative services only
 (“ASO”) contracts or accounts, administrative services contracts or accounts (“ASC”), and
 jointly administered administrative services contracts or accounts (“JAA”).

        gggg. “Service Area” means the area in which a Settling Individual Blue Plan is
 granted rights to use the Blue Marks under its License Agreement(s) with BCBSA as of
 the Execution Date.

        hhhh. “Service Award” means the Court-approved monetary award for Class
 Representatives paid from the Settlement Amount, as further defined in Paragraph 28.c.

        iiii.   “Settlement Administrator” means the settlement administrator selected by
 the Court, who will assist in the implementation of the Plan of Distribution and the
 resolution of any disputes between Settlement Class Members and the Claims
 Administrator pursuant to the Plan of Distribution.

        jjjj.   “Settlement Amount” shall be $2.67 billion. The Settlement Amount
 includes Notice and Administration Costs, and any Fee and Expense Award and Service
 Awards.

        kkkk. “Settlement Class Counsel” means the Co-Lead Counsel law firms
 appointed by this Court: (1) Hausfeld LLP and (2) Boies Schiller Flexner LLP.

        llll.   “Settlement Class Members” means collectively any person or entity within
 the definition of the Injunctive Relief Class or Damages Class, excluding Government
 Accounts and Opt-Outs.

        mmmm.          “Settlement Classes” means collectively the Injunctive Relief Class
 and the Damages Class.




                                         18
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 23 of 103




        nnnn. “Settlement Class Period” means February 7, 2008, through the Execution
 Date, except for Self-Funded Accounts, for whom the Settlement Class Period is
 September 1, 2015 through the Execution Date.

        oooo. “Settlement Fund” means the amount paid by Settling Defendants for the
 Settlement Amount, which includes the Notice and Administration Fund, the Service
 Awards, and the Fee and Expense Award(s) plus any income or accrued interest earned on
 those monies. In no event shall Settling Defendants be required to contribute more than
 $2.67 billion ($2,670,000,000.00) to the Settlement Fund, except as modified by the
 procedure set forth in Paragraph 1.ggg.

        pppp. “Settling Defendants” means all Settling Individual Blue Plans and BCBSA
 collectively.

        qqqq. “Settling Individual Blue Plan” means a Primary Licensee, including
 Controlled Affiliates Licensees.

        rrrr.    “Settling Individual Blue Plans” means all Settling Individual Blue Plans
 collectively.

        ssss.    “Specialty Service Provider Vendor” means a vendor offering a network of
 Providers delivering primarily radiology, vision, or dental services.

        tttt.    “Standard of Review Order” means the April 5, 2018 Memorandum
 Opinion Regarding Section 1 Standard of Review and Single Entity Defense (Dkt. 2063)
 and the accompanying Order (Dkt. 2064).

        uuuu. “Subscriber Actions” means the lawsuits brought by persons and entities
 within the Settlement Classes and consolidated in In re Blue Cross Blue Shield Antitrust
 Litigation, Case No. 13-cv-20000-RDP (MDL No. 2406), including the Consolidated
 Amended Class Action Complaint, which is currently pending in the Court, all actions that
 may be transferred or consolidated prior to the time Class Notice is mailed, and all actions
 that are otherwise based, in whole or in part, on the conduct alleged in MDL No. 2406,
 including Piercy v. Health Care Service Corp., Case No. 124-28, in the Circuit Court for


                                           19
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 24 of 103




 the First Judicial Circuit, Union County, Illinois. Appendix B lists such actions as of the
 Execution Date.

        vvvv. “Subscriber Class Representatives” means Galactic Funk Touring, Inc.;
 American Electric Motor Services, Inc.; CB Roofing, LLC; Pearce, Bevill, Leesburg,
 Moore, P.C.; Pettus Plumbing & Piping, Inc.; Consumer Financial Education Foundation
 of America, Inc.; Fort McClellan Credit Union; Rolison Trucking Co., LLC; Conrad
 Watson Air Conditioning, Inc.; Linda Mills; Frank Curtis; Jennifer Ray Davidson;
 Pete Moore Chevrolet, Inc.; Jewelers Trade Shop; Saccoccio & Lopez; Angel Foster (fka
 Angel Vardas); Monika Bhuta; Michael E. Stark; G&S Trailer Repair Incorporated;
 Chelsea L. Horner; Montis, Inc.; Renee E. Allie; John G. Thompson; Avantgarde Aviation,
 Inc.; Hess, Hess & Daniel, P.C.; Betsy Jane Belzer; Bartlett, Inc., d/b/a Energy Savers;
 Matthew Allan Boyd; Gaston CPA Firm; Rochelle and Brian McGill; Sadler Electric;
 Jeffrey S. Garner; Amy MacRae; Vaughan Pools, Inc.; Casa Blanca, LLC; Jennifer D.
 Childress; Clint Johnston; Janeen Goodin and Marla S. Sharp; Erik Barstow; GC/AAA
 Fences, Inc.; Keith O. Cerven; Teresa M. Cerven; Sirocco, Inc.; Kathryn Scheller; Iron
 Gate Technology, Inc.; Nancy Thomas; Pioneer Farm Equipment, Inc.; Scott A. Morris;
 Tony Forsythe; Joel Jameson; Ross Hill; Angie Hill; Kevin Bradberry; Christy Bradberry;
 Tom Aschenbrenner; Juanita Aschenbrenner; Free State Growers, Inc.; Tom A. Goodman;
 Jason Goodman; Comet Capital, LLC; Barr, Sternberg, Moss, Lawrence, Silver & Munson,
 P.C.; Mark Krieger; Deborah Piercy; and Lisa Tomazzoli.

        wwww.           “Taxes” means any and all federal, state and local income taxes,
 excise taxes, estimated taxes, gross receipt taxes, or any other taxes, as well as interest,
 penalties, tax detriments, and any other additions to taxes, arising with respect to the
 income of the Escrow Account or the operations of the Escrow Account, including any
 such federal, state and local taxes (and interest, penalties, tax detriments, and additions to
 tax) to which Settling Defendants or any other Releasee may be subject with respect to (i)
 any income earned by the Escrow Account for any period during which the Escrow
 Account is not treated, or does not qualify, as a “qualified settlement fund” for federal or
 state income tax purposes, and (ii) the payment or reimbursement by the Escrow Account
 of any amounts described in clause (i) of this Paragraph 1.wwww.


                                          20
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 25 of 103




               xxxx. “Tax Expenses” means expenses and costs incurred in connection with the
       operation and implementation of the Escrow Account (including expenses of attorneys
       and/or accountants and mailing and distribution costs and expenses relating to filing, or
       failing to file, any Tax returns, including any such costs and expenses relating to filing, or
       failing to file, returns in respect of distributions from the Escrow Fund).

               yyyy. “Term Sheet” refers to any and all term sheets proposed or negotiated
       between or among the Parties, including the final consolidated term sheet executed on
       November 14, 2019.

               zzzz. “U.S.” means all fifty states, the District of Columbia, and Puerto Rico.

B.     APPROVAL OF SETTLEMENT AGREEMENT AND DISMISSAL OF CLAIMS

       2.      Reasonable Best Efforts. For each term in this Agreement, Settlement Class
Counsel, Self-Funded Sub-Class Settlement Counsel, and Settling Defendants shall use their
reasonable best efforts to effectuate this Agreement, including but not limited to cooperating in
seeking the Court’s approval for the establishment of procedures (including providing Class Notice
under Federal Rules of Civil Procedure 23(c) and (e)) to secure the complete and final dismissal
with prejudice of the Subscriber Actions as to the Releasees.

       3.      Preliminary Approval Motion. Unless the schedule is modified by the Court,
within 30 days of executing this Agreement, Class Representatives shall submit to the Court a
Preliminary Approval Motion. The Preliminary Approval Motion shall include (i) the proposed
form of an order preliminarily approving this Agreement, and (ii) a proposed Final Judgment and
Order of Dismissal that shall include, at a minimum, the terms set forth in Paragraph 6.

       4.      Preliminary Approval and Preliminary Fairness Hearing. Settling Defendants,
Settlement Class Counsel, and Self-Funded Sub-Class Settlement Counsel agree to collaborate in
their presentations at the preliminary approval and preliminary fairness hearing, with Settling
Defendants, Class Representatives, Settlement Class Counsel, and Self-Funded Sub-Class
Settlement Counsel using their reasonable best efforts to establish that this settlement is in the best
interests of the Settlement Classes.




                                                  21
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 26 of 103




       5.        Notice Motion. Simultaneously with the Preliminary Approval Motion, Settlement
Class Counsel and Self-Funded Sub-Class Settlement Counsel shall submit to the Court all Notice
Motion(s). The Notice Motion(s) shall include a proposed form of, method for, and date of
dissemination of Class Notice.

                 a.     Class Notice and procedures governing dissemination of the Notice will be
       reasonably calculated to apprise Class Members of the pendency of the Subscriber Actions,
       the Agreement, and their opportunity to be heard and to opt out (where applicable).

                 b.     At their own expense, Settling Defendants agree to, within the later of 5
       days after Court approval of the Notice Plan or 45 days after agreement between the Parties
       regarding the scope and methodology of Class Notice, supply to the Claims Administrator
       in electronic format data in their possession and kept in the ordinary course of business
       regarding the last known contact information of Class Members (“Class Member Data”).
       The Class Member Data will cover the entire Settlement Class Period and with respect to
       each Class Member will at least include: a to-be-agreed personal identifier (that can be
       cross referenced with a Member’s first name, last name, and date of birth), last-known
       phone number (if any), last-known mailing address, and, if ordered by the Court, last-
       known email address (if any). The Claims Administrator may request any other data
       reasonably necessary to effectuate the Notice and Claims Administration ordered by the
       Court, and Settling Defendants will not unreasonably deny any such additional requests or
       fail to timely produce such data. Nothing in this Paragraph shall prevent Settlement
       Counsel from requesting samples of data from Settling Defendants to be produced prior to
       submission of the Notice Plan, and requests for such samples shall not be unreasonably
       denied.

                        i.     Any delay in the production of Class Member data that will affect
                 the Court-ordered Notice Plan shall be timely reported to the Court by Settling
                 Defendants.

                 c.     Settling Defendants agree to use reasonable best efforts to identify and
       promptly produce such information for the entirety of the Settlement Class Period, and to



                                                22
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 27 of 103




       work with the Claims Administrator to resolve any issues with the format of the
       information or its use by the Claims Administrator.

              d.      Such information shall be provided directly to the Claims Administrator to
       maintain Confidentiality.

       6.     Final Approval Motion. If the Court preliminarily approves this Agreement,
Class Representatives shall submit a Final Approval Motion to the Court, after appropriate notice
to the Settlement Classes, and shall seek entry of a Final Judgment and Order of Dismissal. The
Final Approval Motion and proposed Final Judgment and Order of Dismissal shall state that, upon
Final Approval of the Settlement Agreement, the Court’s Standard of Review Order does not apply
to the Blue System, as revised by this Settlement Agreement. The proposed Final Judgment and
Order of Dismissal shall include, at a minimum, the substance of the following provisions:

              a.      Certifying the Settlement Classes, pursuant to Rule 23 of the Federal Rules
       of Civil Procedure, solely for the purposes of this settlement;

              b.      Providing final approval of this settlement and its terms as being fair,
       reasonable, and adequate within the meaning of Rule 23 and directing its consummation
       according to its terms;

              c.      Directing that all Releasors shall, by operation of law, be deemed to have
       released all Releasees from the Released Claims;

              d.      Directing that the Subscriber Actions be dismissed with prejudice and,
       except as provided for in this Agreement, without costs;

              e.      Reserving exclusive jurisdiction over the settlement and this Agreement,
       including the interpretation, administration, and consummation of this settlement, to the
       Court, and including any Fee and Expense Award and/or Service Awards;

              f.      Determining under Federal Rule of Civil Procedure 54(b) that there is no
       just reason for delay and directing that the judgment of dismissal of the Subscriber Actions
       shall be final; and



                                                23
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 28 of 103




              g.      Enjoining all Releasors from asserting any Released Claim against any
       Releasee.

       7.     Review of Filings and Other Settlement-Related Documents. All motions,
pleadings, filings, reports, forms, and other documents related to approval or performance of the
settlement shall be submitted to Settling Defendants for reasonably prompt comment as to form
and content prior to submission or transmission to the Court and/or Class Members. This includes,
but is not limited to, the Preliminary Approval Motion, the Notice Motion, the Claim Process, the
Final Approval Motion, the proposed Final Judgment and Order of Dismissal, and all exhibits
thereto.

       8.     Finality of Agreement.

              a.      The Effective Date of the settlement shall be the latest date when all of the
       following events shall have occurred and shall be conditioned on the occurrence of all of
       the following events, and the Agreement shall become final upon the occurrence of all of
       the following events:

                      i.       Execution of this Agreement;

                      ii.      All monies to the Settlement Fund have been paid by Settling
              Defendants pursuant to this Agreement;

                      iii.     Entry of the Preliminary Approval Order;

                      iv.      Entry of the Class Notice Approval Order;

                      v.       The deadline for Class Members to request exclusion from the
              settlement has passed;

                      vi.      Entry of the Final Judgment and Order of Dismissal, following
              dissemination of Class Notice and the Final Fairness Hearing;

                      vii.     The Final Judgment and Order of Dismissal becoming final per
              Paragraph 8.a.viii below;


                                               24
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 29 of 103




                 viii.   The time for appeal or to seek permission to appeal from the Final
        Judgment and Order of Dismissal expires, or if appealed, (1) such appeal is finally
        dismissed prior to resolution by the applicable court; (2) the Final Judgment and
        Order of Dismissal is affirmed in its entirety by the court of last resort to which
        such appeal may be taken; or (3) the Final Judgment and Order of Dismissal is
        modified, the Parties agree to the modifications and withdraw any pending appeals,
        and such document is finally entered; and

                 ix.     Neither Class Representatives nor Settling Defendants have availed
        themselves of their respective rights to cancel and rescind the Agreement pursuant
        to this Paragraph 8 or Paragraphs 24, 28, 41, or 43 and the deadlines for doing so
        have passed.

        b.       For purposes of this Paragraph 8, an appeal of the Final Judgment and Order
 of Dismissal includes but is not limited to appeals as of right, discretionary appeals,
 interlocutory appeals, proceedings involving writs of certiorari or mandamus, and legally
 comparable appellate proceedings regardless of nomenclature (excluding any appeal
 related to the Fee and Expense Application or the Monitoring Committee Process).

        c.       Notwithstanding any other provision in this Paragraph 8, any proceeding,
 order, or motion for reconsideration, appeal, petition for a writ of certiorari or its
 equivalent, pertaining solely to any Plan of Distribution, Fee and Expense Application,
 and/or the actions of the Monitoring Committee shall not in any way delay or preclude the
 Effective Date.

        d.       Notwithstanding any other provision in this Paragraph 8, if the Final
 Judgment and Order of Dismissal as set forth in Paragraph 6 is modified by any court in a
 material way (i.e., except solely as to any Plan of Distribution, Notice Plan, and/or Fee and
 Expense Application that does not have the effect of increasing Settling Defendants’
 financial obligation under this Agreement), Settling Defendants or Settlement Class
 Counsel (on behalf of the Settlement Classes) may rescind this Agreement subject to
 Paragraph 44.



                                          25
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 30 of 103




        e.        For purposes of this Paragraph 8, this Agreement will become final upon
 the occurrence of all of the events listed in Paragraph 8.a even if the Monitoring Period has
 not concluded.

 9.     No Admission of Wrongdoing or Liability by Settling Defendants.

        a.        Nothing in this Agreement will constitute or be construed as an admission
 of liability or wrongdoing by any Settling Defendant. Neither this Agreement (regardless
 whether it becomes final), nor the Final Judgment and Order of Dismissal, nor any and all
 negotiations, documents, or discussions associated with them, nor any proceedings
 undertaken in accordance with the terms set forth herein, shall be deemed or construed to
 be (i) an admission or concession by any of the Settling Defendants (or evidence thereof)
 in any action or proceeding of any kind whatsoever, civil, criminal, or otherwise, before
 any court, arbitrator, administrative agency, regulatory body, or any other body or
 authority, present or future, (ii) evidence of any violation of any statute or law or of any
 liability or wrongdoing whatsoever by any Settling Defendant, or (iii) evidence of the truth
 or validity of any of the claims or allegations contained in any complaint or any other
 pleading that Class Representatives or Class Members have or could have asserted against
 Settling Defendants, including without limitation that Settling Defendants have engaged in
 any conduct or practice that violates any antitrust statute, or other law, regulation, or
 obligation. Settling Defendants expressly deny any wrongdoing or liability whatsoever for
 any and all such claims and allegations.

        b.        Neither this Agreement, nor any of its terms or provisions, nor any
 statement or document made or filed in connection herewith, nor the fact of this
 Agreement, nor any of the negotiations or proceedings connected with it, nor any other
 action taken to carry out this Agreement by any Settling Defendant, shall be discoverable
 or be filed, referred to, offered as evidence or received in evidence, or otherwise used
 against Settling Defendants in any way, directly or indirectly, in any pending or future civil,
 criminal, or administrative action, arbitration, or proceeding whatsoever, except in a
 proceeding (i) to enforce this Agreement, (ii) to defend against the assertion of Released
 Claims, or (iii) regarding a Settling Individual Blue Plan’s own insurance coverage related


                                            26
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 31 of 103




       to the Subscriber Actions; and even in such circumstances, such documents continue to be
       subject to their Confidentiality designations pursuant to the Qualified Protective Order
       (Dkt. 550).

C.    CLASS INJUNCTIVE RELIEF

       10.      National Best Efforts. BCBSA and Settling Individual Blue Plans will eliminate
and no longer enforce the National Best Efforts Requirement. Further, BCBSA and Settling
Individual Blue Plans will not adopt or implement any equivalent requirement or any rule in any
future License Agreement or Membership Standard that imposes a cap, ratio, or other quantitative
limit on a Settling Individual Blue Plan’s non-Blue-Branded healthcare business outside of its
Service Area.

       11.      Local Best Efforts. Compliance with the Local Best Efforts Requirement shall be
based on a geographic area no larger than a state level. The Local Best Efforts Requirement shall
not exceed 80%.

       12.      Self-Funded Account Vendors.

                a.     BCBSA and Settling Individual Blue Plans agree not to prohibit direct
       contracting between Non-Provider Vendors and Self-Funded Accounts, provided however
       that BCBSA and Settling Individual Blue Plans shall not be required to communicate with
       or administer claims for any Non-Provider Vendors.

                b.     BCBSA and Settling Individual Blue Plans agree not to prohibit Settling
       Individual Blue Plans from doing business with Self-Funded Accounts that contract
       directly with Specialty Service Provider Vendors, provided that any obligations under such
       contracting between a Self-Funded Account and a Specialty Service Provider Vendor are
       separate from, and completely carved out of, the Settling Individual Blue Plan’s benefits,
       services, obligations, and use of the Blue Marks, and neither BCBSA, nor any Settling
       Individual Blue Plan shall be required to communicate with or administer claims for any
       Specialty Services Provider Vendor. Nothing in this provision shall limit a Settling
       Individual Blue Plan’s discretion to independently choose the Self-Funded Accounts with
       which it will contract.


                                               27
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 32 of 103




               c.     When Settling Individual Blue Plans report allowed amounts for covered
       services to Self-Funded Accounts, they will do so accurately in all material respects in
       accordance with the terms of the contract with the Self-Funded Account and any mutually
       agreed-upon definition of “allowed amounts.”        Any dispute between a Self-Funded
       Account and a Settling Individual Blue Plan regarding the definition of allowed amounts
       shall be handled in the ordinary course of business between the Settling Individual Blue
       Plan and the Self-Funded Account and is not covered by the releases defined in Paragraphs
       32 and 33.

               d.     During the Monitoring Period and unless otherwise agreed to by the Settling
       Individual Blue Plan and Self-Funded Account, for a given contracted Provider, the
       Settling Individual Blue Plan will not enter into different standard commercial fee
       schedules for medical and surgical claims for its Self-Funded Accounts, on the one hand,
       and Insured Groups (other than Insured Groups who purchase an ACA-compliant
       individual or small-group product), on the other hand, if the products, networks,
       administrative services, and plan designs are the same, excluding differences in
       reimbursement rates individually negotiated with a contracted Provider.

       13.     Service Areas. Subject to the provisions of Paragraphs 10–12 and 14–18, nothing
in this Agreement shall prevent any Settling Individual Blue Plan from continuing to operate its
Blue-Branded business only in its Service Area, in accordance with the License Agreement(s) and
Membership Standards as of the Execution Date. Any material qualitative changes to the system
of Settling Individual Blue Plan Service Areas after the Effective Date will not be covered by the
releases defined in Paragraphs 32 and 33 unless such changes are approved by the Monitoring
Committee pursuant to Paragraph 20 or Court order. For the avoidance of doubt, mergers or
consolidations among Settling Individual Blue Plans, termination of a Settling Individual Blue
Plan’s License Agreement, and/or the issuance of License Agreements to replacement Settling
Individual Blue Plans do not constitute such material qualitative changes.




                                               28
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 33 of 103




       14.      National Accounts.

                a.     When a Settling Individual Blue Plan bids a multi-Service Area account
       with more than 250 total Members and with Headquarters in its Service Area, the Settling
       Individual Blue Plan will only use the Blue Mark(s), provided however:

                       i.      A Settling Individual Blue Plan may choose to bid such an account
                solely under a non-Blue Brand. If it does so, it must cede the right to submit a Blue-
                Branded bid to another Settling Individual Blue Plan. The ceded right will be
                awarded to another Settling Individual Blue Plan in the following order:

                               a.      Any other Settling Individual Blue Plan in whose Service
                       Area the account is Headquartered;

                               b.      The Settling Individual Blue Plan in whose Service Area
                       resides the greatest number of the account’s employees, provided that, for
                       multi-state Settling Individual Blue Plans, the account’s employees are to
                       be counted separately in each state or portion of a state when the Service
                       Area is not state-wide (i.e., a single state is the largest possible unit of
                       employee count).

                b.     Accounts with Independent Health Benefit Decision Locations outside the
       Initial Control Plan’s Service Area can request a bid for the employees covered by such a
       decision location from the Settling Individual Blue Plan in whose Service Area the decision
       location is situated rather than from the Initial Control Plan. BCBSA and Settling
       Defendants will not prohibit requests for such bids based on any rules related to Service
       Areas.

       15.      Second Blue Bid. A Qualified National Account shall have the right to send a
Second Blue Bid Request to any one Settling Individual Blue Plan, in addition to an Initial Control
Plan, for a total of two bids. Under all circumstances, the Qualified National Account shall have
the right to select the Settling Individual Blue Plan bidder from these two bids. Where the
Qualified National Account has the right to request a bid from more than one Settling Individual
Blue Plan under the current BCBSA rules (e.g., the Qualified National Account’s Headquarters is

                                                 29
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 34 of 103




located in multiple Settling Individual Blue Plans’ Service Areas), this term is satisfied, and the
Qualified National Account shall not have the right to request any additional bids from other
Settling Individual Blue Plans. Rules governing the Second Blue Bid for Qualified National
Accounts whose Headquarters is not located in multiple Settling Individual Blue Plans’ Service
Areas are contained in Appendix D.

               a.      If any Employer contends that the data BCBSA used for that particular
       Employer are different from the data that Dun & Bradstreet (“D&B”) provided to BCBSA
       as provided in Paragraph 1.u, such Employer shall have the right to appeal its status to the
       Monitoring Committee. The Monitoring Committee will decide any appeals based solely
       on whether BCBSA used the data provided by D&B for that Employer as of the date
       BCBSA received the data from D&B. Such decision will be made within 14 days of receipt
       of the appeal. The decision of a majority of the Monitoring Committee will be final and
       binding with respect to the Employer. If a majority of the Monitoring Committee decides
       in favor of the Employer, the Employer will be added to the list of Qualified National
       Accounts.

       16.     Additional Brand-Protection Mechanisms. Nothing in this Agreement shall
prevent Settling Defendants from adopting reasonable mechanisms designed to promote and build
the competitiveness or efficiency of the Blue-Branded business or of the Blue Marks that they in
good faith adopt consistent with the terms of this Agreement and all state and federal antitrust and
trademark laws. These mechanisms include but are not limited to the following:

               a.      Adopting reasonable mandatory metrics relating to membership, revenue,
       and financial stability tailored to each Settling Individual Blue Plan;

               b.      Requiring reasonable additional or increased affirmative uses of the Blue
       Marks by Settling Individual Blue Plans within their Service Areas;

               c.      Adopting reasonable requirements that protect non-public assets or
       information of or developed by Settling Individual Blue Plans collectively or BCBSA. A
       Settling Individual Blue Plan may use, in connection with any of its non-Blue-Branded
       business, its own assets or information. With respect to assets or information of or


                                                30
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 35 of 103




 developed by other Settling Individual Blue Plans or BCBSA, such requirements may
 include, but are not limited to, rules that prohibit Settling Individual Blue Plans, in
 connection with any non-Blue-Branded business, from:

                i.      Using the Blue Marks (e.g., co-branding);

                ii.     Appropriating or using data that includes, reflects, or incorporates
        non-public information relating to any other Settling Individual Blue Plan’s
        Members or contracted Providers; and

                iii.    Appropriating or using non-public plans developed by or among
        Settling Individual Blue Plans and/or BCBSA.

        d.      Increasing the Re-Establishment Fee by a reasonable amount;

        e.      Requiring a Settling Individual Blue Plan to spend a reasonable minimum
 annual expenditure on media advertising and other promotional efforts to affirm and/or
 enhance the value of the licensed Blue Marks;

        f.      Requiring a Settling Individual Blue Plan to pay reasonable minimum
 annual royalties for use of the licensed Blue Marks; and

        g.      Instituting intermediate remedial measures (including cure periods) for non-
 compliance by a Settling Individual Blue Plan with BCBSA rules and regulations,
 including newly adopted reasonable mechanisms. A Settling Individual Blue Plan may be
 subject to termination of its License Agreement if it is found to have acted in a manner
 which failed to protect, maintain, and promote the value and goodwill of the Blue Marks
 consistent with the terms of this Agreement or has otherwise breached its commercial
 obligations or responsibilities under its respective contracts. Before any termination
 decision is made, a Settling Individual Blue Plan will be extended the opportunity, if
 appropriate, to remedy the alleged failure.

        h.      Nothing in this Agreement shall prevent BCBSA from making additional
 changes it deems appropriate in the future governance of the Blue System as long as such
 changes are not prohibited by this Agreement. Such changes will not be covered by the

                                         31
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 36 of 103




       releases defined in Paragraphs 32 and 33 unless Settling Defendants comply with the notice
       and monitoring mechanisms in Paragraph 20 below or the changes are ordered by the
       Court.

       17.      Acquisitions. BCBSA and Settling Individual Blue Plans can collectively impose
legal and reasonable conditions on the acquisition of a Settling Individual Blue Plan, but only to
the extent that those conditions are reasonably necessary to prevent impairment of (1) the value of
the Blue Marks, or (2) the competitiveness or efficiency of the Blue-Branded business or of the
Blue Marks. Any conditions imposed or required by BCBSA on the acquisition of a Settling
Individual Blue Plan shall include a provision allowing a potential acquirer of an Individual Plan
or the target Settling Individual Blue Plan to challenge any rejection by BCBSA of a formal
acquisition bid during the Monitoring Period through a mediation by the Monitoring Committee,
followed by binding arbitration (if the mediation is unsuccessful). Rules related to such arbitration
are contained in Appendix E. If the arbitrators determine that the rejection was based on a
reasonable need to prevent impairment of (1) the value of the Blue Marks, or (2) the
competitiveness or efficiency of the Blue-Branded business or of the Blue Marks, the rejection
may be upheld. If the arbitrators instead determine that the rejection has the purpose or effect of
unreasonably restricting or foreclosing competition generally for Commercial Health Insurance or
Self-Funded Health Benefit Plans, the rejection may not be upheld. Otherwise, the rejection may
be upheld. Nothing in this Paragraph 17 is intended to affect or restrict the conditions that a
Settling Individual Blue Plan may unilaterally impose on an acquisition to which it is a party, or a
Settling Individual Blue Plan’s unilateral rejection of an acquisition bid.

       18.      Most Favored Nations Clauses

                a.     Where state law, or any existing written agreement between a Settling
       Individual Blue Plan and a state regulatory agency or subdivision as of November 2019,
       expressly regulates the use of MFNs and/or MFN-Differentials in Provider contracts and
       such existing written agreement has been disclosed to Settlement Class Counsel, a Settling
       Individual Blue Plan will abide by state law or said agreement.

                b.     Where state law does not expressly regulate the use of MFNs and/or MFN
       Differentials, MFNs and/or MFN-Differentials may be negotiated between a Settling

                                                 32
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 37 of 103




       Individual Blue Plan and any Provider to the extent permitted by law except as set forth in
       this Paragraph.

              c.      If a Settling Individual Blue Plan enters into an MFN-Differential under any
       portion of this Paragraph 18, the Settling Individual Blue Plan shall provide the Monitoring
       Committee proof that it is not prohibited by the terms of Paragraph 18.d.i.

              d.      During the Monitoring Period, and subject to the monitoring provisions in
       Paragraph 20, where state law does not expressly regulate the use of MFNs and/or
       MFN-Differentials in Provider contracts, a Settling Individual Blue Plan agrees not to enter
       into MFN Differentials where:

                      i.     the number of the Settling Individual Blue Plan’s enrollees in Blue-
              Branded Commercial Health Benefit Products in a state, Puerto Rico, or
              Washington, D.C., is greater than 40% of all enrollees in Commercial Health
              Benefit Products in that state other than Government Accounts, except where
              (A) the Provider has agreed to such provisions with one or more other payers,
              (B) the Provider offers a Commercial Health Benefit Product in competition with
              the Settling Individual Blue Plan, (C) the Settling Individual Blue Plan made an
              investment of at least $100,000 in the Provider or has entered into a Joint Venture
              with the Provider, or (D) the Settling Individual Blue Plan has agreed to an
              accountable care organization, narrow network, cost sharing, capitation, or value-
              based arrangement with the Provider.

       19.    Implementation of Class Injunctive Relief. Settling Defendants shall begin
taking steps necessary to implement Paragraphs 10–15 and 17–18 upon entry of the Preliminary
Approval Order. Settling Defendants shall implement as soon as practicable, but in no event later
than 60 calendar days after the Effective Date for Paragraphs 10–14 and 17–18, and the later of
three months after the Effective Date or April 1, 2022, for Paragraph 15. These deadlines may be
extended only by unanimous vote of the Monitoring Committee or Court approval.

       20.    Monitoring and Reporting. During the Monitoring Period, BCBSA may advise
Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and the Monitoring


                                               33
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 38 of 103




Committee of BCBSA Board actions to be taken adopting rules or regulations that are within the
scope of Paragraphs 10–18.         The communications shall remain Confidential.          During the
Monitoring Period, Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and
Settlement Class Members will report to the Monitoring Committee any and all disputes related to
the Agreement, and Settling Defendants will report drafts of new rules or measures for approval
under Paragraphs 10 through 18 to the extent Settling Defendants advise of such potential rules or
measures and disputes related to obligations created by this Agreement. Any reporting obligation
and the authority of the Monitoring Committee shall cease at the conclusion of the Monitoring
Period.

                 a.      As to drafts of new rules or measures for approval under Paragraphs 10
          through 18, the following rules shall apply to the reporting and resolution of disputes:

                         i.      Settlement Class Counsel and Self-Funded Sub-Class Settlement
                 Counsel must raise to the Monitoring Committee in writing any dispute to Settling
                 Defendants’ actions within 90 calendar days of notice by Settling Defendants to
                 Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel.

                         ii.     If Settlement Class Counsel or Self-Funded Sub-Class Settlement
                 Counsel raises a dispute within 90 calendar days, the Parties will attempt to resolve
                 the dispute through good-faith negotiation. If the Parties agree that the rule,
                 regulation, or action is within the scope of Paragraphs 10–18, the rule, regulation,
                 or action will constitute a Released Claim. If the Parties cannot agree about whether
                 a rule, regulation, or action is within the scope of Paragraphs 10–18, the Monitoring
                 Committee will attempt to mediate the dispute. If the dispute is not resolved within
                 90 days following the date that Settlement Class Counsel or Self-Funded Sub-Class
                 Settlement Counsel raises the dispute, it will be deemed unresolved, with the
                 mediation being unsuccessful.

                         iii.    If the mediation is unsuccessful, any Party to the dispute may take
                 the dispute to arbitration as described in Appendix E. Further rules related to the
                 Monitoring Committee and such arbitration are contained in Appendix E. If the
                 arbitrators find that the rule, regulation, or action is outside the scope of

                                                   34
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 39 of 103




               Paragraphs 10–18, the rule will not constitute a Released Claim. Otherwise, the
               rule, regulation, or action will constitute a Released Claim.

                      iv.     Any newly adopted rule or regulation for which Settling Defendants
               do not provide notice to Settlement Class Counsel and Self-Funded Sub-Class
               Settlement Counsel initiating the process described in this Paragraph 20 during the
               Monitoring Period or receive a Court order will not constitute a Released Claim.

               b.     The Parties will attempt to resolve all disputes related to obligations created
       by this Agreement through good-faith negotiation. If the Parties cannot resolve an issue
       informally, the Monitoring Committee will attempt to mediate the dispute upon the request
       of any Party. If the mediation is unsuccessful, any Party to the dispute may take the dispute
       to arbitration as described in Appendix E; provided that any unresolved dispute related to
       the Release, including the scope of the Released Claims, Releasors, or Releasees, will be
       submitted to the Court instead of to arbitration. Further rules related to the Monitoring
       Committee and such arbitration are contained in Appendix E.

               c.     Good-faith disputes over the interpretation or implementation of this
       Agreement shall not vitiate the releases described in Paragraphs 32 and 33.

               d.     Nothing in this Paragraph 20 shall apply to disputes regarding the
       applicability of the releases described in Paragraphs 32 and 33.

       21.     Monitoring Fees and Expenses. Fees and expenses actually and reasonably
incurred in connection with monitoring under Paragraph 20 shall be paid from the Notice and
Administration Fund upon approval by the Court. These include the actual and reasonable fees
and expenses of the Monitoring Committee and neutral arbitrator, and actual and reasonable
Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel monitoring fees and
expenses. For purposes of clarity, no attorneys’ fees or attorney expenses for Settling Defendants
shall be paid from the Notice and Administration Fund. Any money remaining in the Notice and
Administration Fund at the expiration of the Monitoring Period and the completion of Settlement
administration will immediately revert to Settling Defendants.




                                                35
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 40 of 103




D.     SETTLEMENT AMOUNT

       22.      Settlement Amount. Subject to the provisions hereof, and in full, complete, and
final settlement of the Subscriber Actions as provided herein, Settling Defendants shall pay or
cause to be paid the Settlement Amount of $2.67 billion ($2,670,000,000.00), subject to increase
only for potential replenishment of the Notice and Administration Fund pursuant to Paragraph
1.ggg. The Settlement Amount shall be paid in U.S. dollars into the Escrow Account.

       23.      Payment Timing.       The Settlement Amount shall be paid in the following
installments:

                a.     Within 30 calendar days of entry of the Preliminary Approval Order,
       Settling Defendants shall cause to be transferred into the Escrow Account (1) the $100
       million ($100,000,000.00) Notice and Administration Fund, and (2) an advance of $300
       million ($300,000,000.00) of the remaining Settlement Amount.

                b.     Within 30 calendar days of the Court’s entry of the Final Judgment and
       Order of Dismissal, Settling Defendants shall cause the remaining portion of the Settlement
       Amount to be transferred into the Escrow Account.

                c.     All (1) Notice and Administration Costs, (2) Fee and Expense Awards,
       (3) Service Awards, (4) Taxes and Tax Expenses, and (5) any other Court-approved costs
       of implementing the settlement shall be paid solely from the Escrow Account, as further
       specified in Paragraph 26. Amounts in the Escrow Account shall be paid and distributed
       only in accordance with the terms of this Agreement and the terms of a mutually agreed
       upon Escrow Agreement entered into by the parties, to be overridden only by Court order.

       24.      Failure to Fund. Without prejudice to Settlement Class Members’ right to seek
enforcement of this Agreement, if the Settlement Amount is not timely transferred to the Escrow
Account in accordance with the terms of Paragraph 23, Settlement Class Counsel and Self-Funded
Sub-Class Settlement Counsel may rescind this Agreement if: (i) Settlement Class Counsel and
Self-Funded Sub-Class Settlement Counsel have notified Settling Defendants’ counsel in writing
of their intention to rescind this Agreement; and (ii) the entire Settlement Amount is not transferred




                                                 36
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 41 of 103




to the Escrow Account within thirty (30) business days after Settlement Class Counsel and Self-
Funded Sub-Class Settlement Counsel have provided such written notice of insufficient payment.

       25.    Tax Benefits and Consequences.

              a.     Settling Defendants, Settlement Class Counsel, and Self-Funded Sub-Class
       Settlement Counsel do not warrant to Class Representatives or Settlement Class Members
       any tax benefits or consequences arising from this Agreement or any of the payments made
       to Class Representatives and Settlement Class Members pursuant to this Agreement. All
       federal, state, and local taxes owed by Class Representatives and Settlement Class
       Members on any of the amounts paid pursuant to this Agreement are the responsibility of
       Class Representatives and Settlement Class Members, and not the Releasees, Settlement
       Class Counsel, or Self-Funded Sub-Class Settlement Counsel.

              b.     Settling Defendants do not warrant to Settlement Class Counsel or Self-
       Funded Sub-Class Settlement Counsel any tax benefits or consequences arising from this
       Agreement or any of the payments made to Settlement Class Counsel or Self-Funded Sub-
       Class Settlement Counsel pursuant to this Agreement. All federal, state, and local taxes
       owed by Settlement Class Counsel or Self-Funded Sub-Class Settlement Counsel on any
       of the amounts paid pursuant to this Agreement are the responsibility of Settlement Class
       Counsel and Self-Funded Sub-Class Settlement Counsel, and not the Releasees.

              c.     Class Representatives, Settlement Class Members, Settlement Class
       Counsel, and Self-Funded Sub-Class Settlement Counsel acknowledge that Settling
       Defendants and the Section 468B Administrator will engage in reporting to the Internal
       Revenue Service and such other state and local taxing authorities as may be required by
       law. Class Representatives, Settlement Class Members, Settlement Class Counsel, and
       Self-Funded Sub-Class Settlement Counsel further acknowledge that the Section 468B
       Administrator and the Escrow Agent will comply with all withholding obligations as
       required under the applicable provisions of the Internal Revenue Code and such other state
       and local laws as may be applicable, and the regulations promulgated thereunder.




                                              37
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 42 of 103




       26.    Escrow Account. The Escrow Account shall be selected by the Parties and will be
established at the Bank with such Bank serving as Escrow Agent subject to escrow instructions
regarding investment types and reinvestment of income and proceeds mutually acceptable to
Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and Settling Defendants.
Such Escrow Account is to be administered by the Escrow Agent under the Court’s continuing
supervision and control.

              a.      No monies shall be paid from the Escrow Account without the specific
       written authorization of Settlement Class Counsel, Self-Funded Sub-Class Settlement
       Counsel, and a designated representative of the Settling Defendants, and such authorization
       shall not be unreasonably withheld. Counsel for the Parties agree to cooperate, in good
       faith, to negotiate and execute an appropriate and separate Confidential escrow agreement
       in conformance with this Agreement prior to the date on which any portion of the
       Settlement Amount is required to be paid pursuant to Paragraph 23 of this Agreement.

              b.      The Escrow Agent shall cause the funds deposited in the Escrow Account
       to be invested in short-term instruments backed by the full faith and credit of the U.S.
       Government or fully insured in writing by the U.S. Government, or money market funds
       rated Aaa and AAA, respectively by Moody’s Investor Services and Standard and Poor’s,
       invested substantially in such instruments, and shall reinvest any income from these
       instruments and the proceeds of these instruments as they mature in similar instruments at
       their then-current market rates. The Parties shall bear no risk related to the management
       and investment of the Settlement Fund or Escrow Account. Settling Defendants shall not
       be required to deposit additional funds as a result of investment or other losses to the
       Settlement Fund or Escrow Account.

              c.      All funds held in the Escrow Account shall be deemed and considered to be
       in custodia legis of the Court and shall remain subject to the jurisdiction of the Court, until
       such time as such funds shall be distributed pursuant to the terms of this Agreement and/or
       order(s) of the Court.

              d.      Class Representatives and Settling Defendants agree to treat the Escrow
       Account as being at all times a “qualified settlement fund” within the meaning of Treas.

                                                 38
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 43 of 103




 Reg. § 1.468B-1. In addition, the Section 468B Administrator and, as required, the Parties,
 shall timely make such elections and filings as necessary or advisable to carry out the
 provisions of this Paragraph 26. Such elections shall be made in accordance with the
 procedures and requirements contained in the regulations promulgated under Internal
 Revenue Code Section 468B.          It shall be the responsibility of the Section 468B
 Administrator to timely and properly prepare and deliver the necessary documentation for
 signature by all necessary parties, and thereafter to cause the appropriate filing to occur.
 All provisions of this Agreement shall be interpreted in a manner that is consistent with the
 Escrow Account being a “qualified settlement fund” within the meaning of Treasury
 Regulation § 1.468B‑1.

           e.   The Section 468B Administrator shall timely and properly file all
 information and other Tax returns necessary or advisable with respect to the Escrow
 Account (including without limitation the returns described in Treas. Reg. § 1.468B-2(k),
 (1)). Such returns shall be consistent with subparagraph (d) and in all events shall reflect
 that all Taxes shall be paid out of the Escrow Account as provided in subparagraph (g)
 hereof.

           f.   Each Settling Defendant shall timely deliver to the Section 468B
 Administrator a “Section 1.468B-3 Statement” (as provided in Treas. Reg. § 1.468B-3(e))
 with respect to any transfers it makes to the Escrow Account.

           g.   The Escrow Account is intended to be a separate taxpaying entity for
 purposes of federal and state tax law. All Taxes and Tax Expenses arising from the
 operation and income of the Escrow Account shall be paid out of the Escrow Account.

           h.   Unless otherwise set forth in this Agreement, the Section 468B
 Administrator shall be solely responsible for directing the filing of all informational and
 other Tax returns necessary to report any income earned by the Escrow Account.

           i.   Settling Defendants makes no representation to Settlement Class Counsel
 or Self-Funded Sub-Class Settlement Counsel regarding the appropriate tax treatment of
 the Settlement Fund, income earned on the Settlement Fund, or any distribution taken from


                                          39
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 44 of 103




       the Settlement Fund. Neither Settling Defendants nor any other Releasee nor their
       respective counsel shall have any liability or responsibility for the Taxes or the Tax
       Expenses. Settling Defendants shall have no responsibility to make any filings relating to
       the Settlement Fund and will have no responsibility to pay tax on any income earned by
       the Settlement Fund or to pay any taxes on the Settlement Fund unless the settlement is not
       consummated and the Settlement Fund is returned to Settling Defendants. Further, Taxes
       and Tax Expenses shall be treated as, and considered to be, a cost of administration of the
       Escrow Account and shall be timely paid or reimbursed out of the Escrow Account without
       prior order from the Court. The Escrow Agent shall reimburse Settling Defendants out of
       the Escrow Account for any Taxes and Tax Expenses to which Settling Defendants are
       subject. The Escrow Agent shall be obligated (notwithstanding anything herein to the
       contrary) to withhold from distribution to any claimants authorized by the Court any funds
       necessary to pay such amounts including the establishment of adequate reserves for any
       Taxes and Tax Expenses (as well as any amounts that may be required to be withheld under
       Treas. Reg. § 1.468B-2(l)(2)). Class Representatives, Settlement Class Counsel, Self-
       Funded Sub-Class Settlement Counsel, and Settling Defendants agree to cooperate with
       the Section 468B Administrator, the Escrow Agent, each other, and their attorneys and
       accountants to the extent reasonably necessary to carry out the provisions of
       subparagraphs (d)–(g).

       27.     Distribution of Net Settlement Fund to Classes. After this Agreement becomes
final on the Effective Date and the Court enters a Class Distribution Order, the amounts in the
Escrow Account consisting of the Net Settlement Fund shall be distributed to Authorized
Claimants in accordance with the Plan of Distribution, which shall include the foundation for the
requested allocation, to be submitted to the Court at the appropriate time by Settlement Class
Counsel and Self-Funded Sub-Class Settlement Counsel, subject to approval by the Court in the
Class Distribution Order. The Plan of Distribution will provide an opportunity to submit a claim
for monetary payments by all members of the Damages Class. In no event shall any Settling
Defendant or any other Releasee have any responsibility, financial obligation, or liability
whatsoever with respect to the allocation, investment, distribution, or administration of the Escrow
Account, including, but not limited to, the costs and expenses of such distribution and



                                                40
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 45 of 103




administration except as expressly otherwise provided in Paragraphs 23 through 26 to be borne by
the Notice and Administration Fund.

       28.     Attorneys’ Fees and Expenses and Service Awards. Settlement Class Counsel
and Self-Funded Sub-Class Settlement Counsel shall be reimbursed and indemnified solely out of
the Escrow Account for all attorneys’ fees, expenses, and costs, in amounts not to exceed those
provided by Court order. Settlement Class Counsel and Self-Funded Sub-Class Settlement
Counsel shall file their Fee and Expense Application(s), and provide notice to Class Members, in
accordance with Eleventh Circuit practice. All such expenses as are approved by the Court shall
be solely paid out of the Escrow Account. In the event that the Effective Date does not occur, only
actually and reasonably incurred Notice and Administration Costs may be payable from the
Escrow Account, and such amounts shall not be refunded to Settling Defendants.

               a.     Settlement Class Counsel may submit an application(s) to the Court (“Fee
       and Expense Application”) for: (i) an award of attorneys’ fees plus (ii) reimbursement of
       expenses and costs reasonably and actually incurred in connection with prosecuting the
       Subscriber Actions, up to a combined total of 25% of $2.67 billion (i.e., $667,500,000.00),
       which shall include Self-Funded Sub-Class Settlement Counsel’s application.

               b.     If the Fee and Expense Award exceeds 25% of $2.67 billion, Settling
       Defendants may rescind the settlement.

               c.     Settlement Class Counsel and Self-Funded Sub-Class Settlement Counsel
       may also seek Service Awards for Class Representatives as part of their Fee and Expense
       Application in accordance with Eleventh Circuit practice. Any Service Awards approved
       by the Court shall be payable from the Settlement Amount.

               d.     A partial award of seventy-five million ($75,000,000) of the total attorneys’
       fees, expenses, and interest as are awarded by the Court shall be paid from the Escrow
       Account no later than 31 days after the entry of an order preliminarily approving the
       Settlement. The partial award shall be distributed at the discretion of Settlement Class
       Counsel. The partial award shall be subject to Plaintiffs’ Counsel’s provision of an
       irrevocable letter of credit from the Bank securing the amount of the partial award.


                                                41
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 46 of 103




 Plaintiffs’ counsel shall be required to repay those amounts to the Escrow Account, plus
 accrued interest at the same net rate as is earned by the Escrow Account, and subject to an
 appropriate undertaking, if and when, as a result of any appeal and further proceedings on
 remand, or successful collateral attack, and after the exhaustion of all appeals, the Fee and
 Expense Award is reduced or reversed below seventy-five million ($75,000,000), or return
 of the Escrow Account is required.

        e.      Neither Settling Defendants nor any other Releasee under this Agreement
 shall have any responsibility for, interest in, or liability whatsoever with respect to any
 payment to Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and/or
 Class Representatives of any Fee and Expense Award or Service Award.

        f.      Notwithstanding any other provision of this Agreement to the contrary, the
 Fee and Expense Application shall be considered by the Court separate and apart from its
 consideration of the fairness, reasonableness, and adequacy of the settlement, and any order
 or proceeding relating to the Fee and Expense Application, or any appeal of any order
 relating thereto or reversal or modification thereof, that does not have the effect of
 increasing Settling Defendants’ financial obligation under this Agreement, shall not
 operate to terminate or cancel this Settlement Agreement or the settlement of the Action,
 or affect the finality or binding nature of any of the releases granted hereunder. Nothing
 in this Paragraph affects Settling Defendants’ rights under Paragraph 28.b.

        g.      Other than as set forth in this Paragraph, Settling Defendants and the other
 Releasees shall not be liable for any costs, fees, or expenses of any of Class Representatives
 or the Settlement Classes, including without limitation attorneys’ fees and expenses,
 attorneys’ fees and expenses associated with the provision of Class Notice, attorneys’ fees
 and expenses incurred in administering the Escrow Account, attorneys’ fees and expenses
 of expert witnesses and consultants, and attorneys’ fees and expenses associated with
 discovery, motion practice, hearings before the Court, and appeals.

        h.      Separate and apart from the Fee and Expense Award, Settling Defendants
 further agree to reimburse plaintiffs’ counsel’s actual and reasonable fees and expenses
 incurred for Notice and Administration in an amount not to exceed seven million dollars

                                          42
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 47 of 103




       ($7,000,000). Such reimbursements shall further be limited to no more than 2.33 million
       dollars ($2,330,000) per year, with any remainder of that amount rolling over year over
       year for final accounting upon completion of the process. Such reimbursements will be
       paid from the Notice and Administration Fund.

       29.      Distributions of the Settlement Fund. The Parties agree that the Escrow Account
shall be paid out as follows:

                a.     After entry of an order approving such distribution, the Claims
       Administrator and Settlement Administrator shall be paid Notice and Administration
       Costs.

                b.     After the Effective Date, the Fee and Expense Award and Service Awards
       shall be paid; provided, however, that any amounts in the Escrow Account necessary for
       Taxes and Tax Expenses shall remain in the Escrow Account.

                c.     After (1) the Effective Date, (2) written certification by Settling Defendants,
       Settlement Class Counsel, and Self-Funded Sub-Class Settlement Counsel that the
       Agreement is final pursuant to Paragraph 8 (which may occur before the conclusion of the
       Monitoring Period), and (3) receipt of Court order approving distribution of the Net
       Settlement Fund to Authorized Claimants, the Net Settlement Fund shall be distributed as
       ordered by the Court; provided, however, that any amounts in the Escrow Account
       necessary for Taxes and Tax Expenses shall remain in the Escrow Account.

       30.      Balance Remaining in Settlement Fund. Any funds remaining in the Notice and
Administration Fund, plus income accrued on the Notice and Administration Fund (but not any
other portion of the Settlement Fund), will be immediately returned to Settling Defendants when
the administration and monitoring during the Monitoring Period is completed and Settlement
administration is completed. Each Settling Defendant will be paid in proportion to its respective
contribution to the Settlement Fund. If there is any balance remaining in the Escrow Account after
distributions to Authorized Claimants, the Fee and Expense Award, and Service Awards, and after
any payment in full of the remaining balance of the Notice and Administration Fund to Settling
Defendants (including accrued income), the Claims Administrator will, subject to Court


                                                 43
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 48 of 103




approval, reallocate the Settlement Fund among Settlement Class Members in an equitable and
economic fashion. Following such distributions, if it is not economical to distribute to Settlement
Class Members any residual amounts, then, subject to Court approval, the Claims Administrator
may follow the directions set forth in the Plan of Distribution approved by the Court. Other than
the remaining balance of the Notice and Administration Fund (including accrued income), which
shall be distributed to the Settling Defendants as described herein, in no event shall any portion of
the Settlement Fund be paid to Settling Defendants (except in the event of rescission in accordance
with Paragraphs 8, 24, 28, 41, or 43 of this Agreement). In no event shall any portion of the Net
Settlement Fund be distributed to Settlement Class Counsel or Self-Funded Sub-Class Settlement
Counsel.

       31.     Amounts Paid Not a Penalty. It is understood and agreed that no consideration
or amount or sum paid, credited, offered, or expended by Settling Defendants in performance of
this Agreement constitutes a penalty, fine, punitive damages, or other form of assessment for any
alleged claim or offense.

E.    RELEASE, DISCHARGE, AND COVENANT NOT TO SUE

       32.     Released Claims and Covenant Not to Sue. In addition to the effect of any final
judgment entered in accordance with this Agreement, upon the Effective Date as set out in
Paragraph 8, and in consideration of the Injunctive Relief and payment of the Settlement Amount
into the Settlement Fund, and for other valuable consideration, the Releasors shall be deemed to
have, and by operation of the Final Judgment and Order of Dismissal shall have, fully, finally, and
forever released, relinquished, and discharged all Released Claims against any and all of the
Releasees. Persons or entities in both the Injunctive Relief Class and the Damages Class release
all Released Claims. Persons or entities in the Injunctive Relief Class but not the Damages Class,
release only claims for equitable or injunctive relief, provided that persons or entities that are
within the definition of the Damages Class release any claims for damages that may be asserted
by persons or entities (including dependents and beneficiaries) who claim by, for, under, or through
a Damages Class member or the Commercial Health Benefit Product that a Damages Class
member purchased, was covered by, or was enrolled in.




                                                 44
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 49 of 103




The Parties intend that the releases in this Agreement be interpreted and enforced broadly and to
the fullest extent permitted by law. Each Releasor shall be deemed to have released all Released
Claims against the Releasees regardless whether any such Releasor ever seeks or obtains by any
means, including without limitation through the Claim Process, any distribution from Settlement
Fund.    Class Representatives and Settling Defendants acknowledge, and Settlement Class
Members shall be deemed by operation of the Final Judgment and Order of Dismissal to have
acknowledged, that the foregoing waivers and releases were separately bargained for and a key
element of the settlement of which these releases are part.

               a.      All Releasors also covenant not to sue any Releasee with respect to any
        Released Claim, and agree that all Releasors shall be permanently barred and enjoined from
        commencing, maintaining, prosecuting, causing, cooperating with, advising to be
        commenced or maintained, or encouraging any action, suit, proceeding, or claim in any
        court, tribunal, administrative agency, regulatory body, arbitrator, or other body in any
        jurisdiction against any Releasee based in whole or in part upon, arising out of, or in any
        way connected or related to any Released Claim.

               b.      Each Releasor may hereafter discover facts other than or different from
        those which he, she, or it knows or believes to be true with respect to the claims which are
        the subject matter of the provisions of this Paragraph 32 and Paragraph 33. Nevertheless,
        each Releasor hereby expressly waives and fully, finally, and forever settles and releases,
        upon this Agreement becoming final, any known or unknown, suspected or unsuspected,
        contingent or non-contingent claim with respect to the subject matter of the provisions of
        this Paragraph 32, whether or not concealed or hidden, without regard to the subsequent
        discovery or existence of such different or additional facts.

        33.    California Civil Code. In addition to the provisions of Paragraph 32, Releasors
expressly waive and release, upon this Agreement becoming final, any and all provisions, rights,
and benefits conferred by § 1542 of the California Civil Code, which states:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES NOT
               KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
               THE TIME OF EXECUTING THE RELEASE, AND THAT, IF

                                                 45
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 50 of 103




               KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
               OR RELEASED PARTY;

or by any law of any state or territory of the U.S., or principle of common law, which is similar,

comparable, or equivalent to § 1542 of the California Civil Code.

       34.     All Claims Satisfied by Settlement Fund. Each Releasor shall look solely to the
Plan of Distribution and Net Settlement Fund as deposited in the Escrow Account for settlement
and satisfaction, as provided herein, of all Released Claims for any form of monetary
compensation or relief (including attorneys’ fees and costs). Except as provided by order of the
Court pursuant to this Agreement, no Class Member shall have any interest in the Escrow Account
or the Settlement Funds deposited therein, or any portion thereof.

       35.     Enforcement of Release. Notwithstanding any other provision of this Agreement,
nothing in this Agreement will prevent Releasees from pleading this Settlement Agreement as a
full and complete defense to any action, suit, or other proceeding that has been or may be instituted,
prosecuted, or attempted with respect to any of the Released Claims and may be filed, offered, and
received into evidence, and otherwise used for such defense.

F.     ADMINISTRATION OF SETTLEMENT

       36.     Claims and Release. Any Settlement Class Member who does not follow the
instructions of the Notice Program will not be entitled to any of the proceeds under the Plan of
Distribution and from the Net Settlement Fund, but will otherwise be bound by all of the terms of
this Agreement, including the terms of the Final Judgment and Order of Dismissal to be entered in
the Subscriber Actions and the releases provided for herein, and will be barred from bringing any
action or proceeding against the Releasees based in whole or in part upon, arising out of, or in any
way connected or related to the Released Claims.

       37.     Claims Administrator. The Claims Administrator shall process the Settlement
Fund in accord with the Notice Plan submitted in connection with the settlement, and, after entry
of the Class Distribution Order, distribute the Net Settlement Fund in accordance with the Class
Distribution Order. Except for their obligation to fund the settlement or cause it to be funded as
detailed in this Agreement, Settling Defendants shall have no liability, obligation, or responsibility


                                                 46
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 51 of 103




for the administration of the settlement or disbursement of the Net Settlement Fund. Settlement
Class Counsel and Self-Funded Sub-Class Settlement Counsel shall have the right, but not the
obligation, to advise the Claims Administrator to waive what Settlement Class Counsel and Self-
Funded Sub-Class Settlement Counsel reasonably deem to be formal or technical defects in any
proofs of claim submitted, including without limitation failure to submit a document by the
submission deadline, in the interests of achieving substantial justice.

       38.     Written Exclusion for Opt-Outs from Damages Classes. Subject to Court
approval, persons and entities within the Damages Class shall have the right to exclude themselves
from their respective Damages Classes pursuant only to the procedure set forth in the Class Notice
and approved by the Court. Any person or entity seeking exclusion from any Damages Class must
serve a written request for exclusion by the Opt-Out Deadline. Any Class Member that serves
such a request shall be excluded from the applicable Damages Class and shall have no rights with
respect to the Damages Class (or Classes) from which such Class Member has requested to be
excluded. Settling Defendants reserve their legal rights and defenses, including, but not limited
to, any defenses relating to whether any excluded Class Member is a Class Member or has standing
to bring a claim against any Settling Defendant. Each person or entity in the Damages Class that
does not file a timely and appropriate written request for exclusion in accordance with the
procedures set forth in the Class Notice shall be bound by all of the terms of this Agreement,
including the releases defined in Paragraphs 32 and 33, and by all proceedings, orders, and
judgments in this Action, even if any such person or entity has pending, or subsequently initiates,
litigation, arbitration, or any other claim, action, or proceeding against any or all of the Releasees
relating to any Released Claim.

       39.     Failure to Properly Exclude. Subject to Court approval, a request for exclusion
that does not comply with all of the provisions set forth in the applicable Class Notice will be
invalid, and the person(s) or entity(ies) serving such an invalid request shall be deemed a
Settlement Class Member of the applicable Settlement Class (or Classes) and shall be bound by
the Agreement upon entry of the Final Judgment and Order of Dismissal.

       40.     Identification of Opt-Outs. Settlement Class Counsel and Self-Funded Sub-Class
Settlement Counsel shall, within 20 business days of the Opt-Out Deadline, provide Settling


                                                 47
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 52 of 103




Defendants with a list and copies of all opt-out requests they received in the Subscriber Actions
and shall file with the Court a list of all persons and entities who timely and validly opted out of
the settlement.

          41.     Settling Defendants’ Right to Rescind. Settling Defendants shall have the right
to rescind this Agreement under the terms of the In Camera Supplement. If Settling Defendants
do not rescind this Agreement, there shall be no reduction of the Settlement Fund to the Damages
Class by reason of any Opt-Outs.

G.    STAY OF PROCEEDINGS

          42.     Stay. Upon execution of this Agreement, the Parties agree to stay any and all
proceedings against Settling Defendants in the Subscriber Actions, other than those incident to the
settlement process, and agree to extensions of time with respect to any court filings necessary to
effectuate such stays.

H.    RESCISSION IF AGREEMENT IS NOT APPROVED OR FINAL JUDGMENT
      NOT ENTERED

          43.     Rescission. The Class Representatives and Settling Defendants shall each, in their
sole discretion, have the option to rescind this Agreement in its entirety if any of the following
occurs:

                  a.      The Court refuses to approve this Agreement or any part hereof, including
          if the Court does not certify the Settlement Classes in accordance with the specific
          Settlement Class definitions set forth in this Agreement;

                  b.      Such approval is modified or set aside on appeal;

                  c.      The Court does not enter the Final Judgment and Order of Dismissal
          provided for in Paragraph 8; or

                  d.      The Court enters the Final Judgment and Order of Dismissal and appellate
          review is sought, and on such review, such Final Judgment and Order of Dismissal is not
          affirmed in its entirety.



                                                  48
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 53 of 103




               e.      Written notice of the exercise of any such right to rescind shall be given to
       the Parties according to the terms of Paragraph 50 and to the Escrow Agent within
       30 business days following the occurrence of such an event. A modification or reversal on
       appeal of any Fee and Expense Award or any Service Awards awarded by the Court from
       the Settlement Fund shall not be deemed a modification of all or a part of the terms of this
       Agreement or such Final Judgment and Order of Dismissal, unless such modification or
       reversal has the effect of increasing Settling Defendants’ financial obligation under this
       Agreement.

       44.     Return of Settlement Funds. In the event that this Agreement does not become
final as set forth in Paragraph 8, or this Agreement otherwise is rescinded or terminated, then this
Agreement shall be of no force or effect and any and all parts of the Settlement Fund caused to be
deposited in the Escrow Account (other than Notice and Administration Costs reasonably and
actually incurred), along with any income accrued thereon, shall be returned to the entities that
paid such amounts into the Escrow Account. Each entity will be paid in proportion to its respective
contribution to the Settlement Fund. Such payments will be made from the Escrow Account by
the Escrow Agent within ten (10) calendar days of rescission, termination, or a court’s final
determination denying final approval of the Agreement and/or any of the Settlement Classes,
whichever occurs first. The Parties expressly reserve all of their rights if this Agreement is
rescinded or does not become final.

       45.     Resumption of Litigation. The Parties agree, subject to approval of the Court, that
in the event the Agreement is not approved by the Court, the Agreement does not become final
pursuant to Paragraph 8, or the Agreement is otherwise rescinded, litigation of the Subscriber
Actions against Settling Defendants will resume in a reasonable manner to be approved by the
Court upon application by the Parties. The Parties expressly reserve all of their rights if this
Agreement is rescinded or does not otherwise become final.

I.    MISCELLANEOUS

       46.     Confidentiality; Third-Party Communications.

               a.      All Parties and counsel agree that all orders entered during the course of the
       Subscriber Actions relating to the Confidentiality of information shall survive this

                                                 49
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 54 of 103




 Agreement. All Parties and counsel agree to maintain the Confidentiality of the In Camera
 Supplement at all times and agree to take such steps as may be necessary to accomplish
 this.

         b.     No Confidentiality obligation prevents Settling Defendants from asserting
 any release as a defense.

         c.     No Class Representative, Settlement Class Counsel, Self-Funded Sub-Class
 Settlement Counsel, or other agent for or representative of Class Representatives or Class
 Members will make or cause to be made any public statement or comment regarding this
 settlement or Agreement until after the earlier of (i) the filing of the Preliminary Approval
 Motion or (ii) any public disclosures by Settling Defendants regarding this settlement or
 Agreement other than Defendants’ communications with their employees, auditors, and
 regulatory bodies. Settling Defendants shall be entitled to make such disclosures to their
 employees, auditors, and regulatory bodies of the Agreement as they, in their sole
 discretion, determine are appropriate. The Parties will coordinate regarding any public
 statement or comment regarding this settlement or Agreement before the filing of the
 Preliminary Approval Motion. This provision does not apply to statements made in judicial
 filings necessary to obtain preliminary Court approval of the settlement or effectuate the
 Notice Plan approved by the Court.

         d.     Excluding the communications authorized by the Court-approved Notice
 Plan, during the Monitoring Period, all Parties and their counsel will mutually agree upon
 the content of all website postings and communications to public-facing third parties
 regarding any matter related to this Agreement or any of the allegations in the Consolidated
 Amended Class Action Complaint or answers. The Parties shall use best efforts to give
 each other at least two business days’ notice of any draft posting or communication. In the
 event such notice is not practicable, the Party shall contact the other Party’s designee as
 early as possible regarding the communication and shall rely upon previously agreed-upon
 materials in any event. The foregoing does not apply to Defendants’ communications with
 their employees, auditors, or regulatory bodies. Quoting materials in the public record is




                                          50
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 55 of 103




       permissible and does not require agreement under this Paragraph. The Special Master
       appointed by the Court is the arbiter of what is contained in the public record.

               e.       Nothing in this Paragraph 46 limits the communications Settling
       Defendants may have with third parties regarding the operations of their business under the
       terms of this Agreement.

       47.     California Health and Safety Code. Nothing in this arbitration decision (or
settlement agreement) prohibits or restricts the enrollee from discussing or reporting the
underlying facts, results, terms and conditions of this decision (or settlement agreement) to
the Department of Managed Health Care.

       48.     Communications with Class Members. Settlement Class Counsel and Self-
Funded Sub-Class Settlement Counsel acknowledge and agree that Settling Defendants have the
right to communicate with Class Members for the purpose of encouraging them to remain in the
Settlement Classes, as well as for other legitimate business purposes, provided that, if any Class
Member raises a question about the terms of the Agreement, Settling Defendants shall, as part of
the communication, refer such Class Member to the toll-free number or website established by the
Claims Administrator.

       49.     Binding Effect. Each and every covenant and agreement in this Agreement shall
be binding upon, and inure to the benefit of, the successors and assigns of all Class Representatives,
Settling Defendants, Releasors, Settlement Class Members, and their counsel.

       50.     Notice. Any and all notices, requests, consents, directives, or communications by
any Party intended for any other Party related to this Agreement shall be in writing and shall,
unless expressly provided otherwise herein, be given by e-mail, to the following persons, and shall
be addressed as follows:




                                                 51
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 56 of 103




TO THE CLASS                  TO SETTLING DEFENDANTS:
REPRESENTATIVES and
SETTLEMENT CLASSES:

Michael Hausfeld              David J. Zott, P.C.
Megan Jones                   Daniel E. Laytin, P.C.
Swathi Bojedla                Zachary D. Holmstead
HAUSFELD LLP                  KIRKLAND & ELLIS LLP
mhausfeld@hausfeldllp.com     david.zott@kirkland.com
mjones@hausfeld.com           daniel.laytin@kirkland.com
sbojedla@hausfeld.com         zachary.holmstead@kirkland.com

                              Blue Cross Blue Shield Association; Wellmark of South
David Boies                   Dakota, Inc. (Wellmark Blue Cross and Blue Shield of
Hamish Hume                   South Dakota); Wellmark, Inc. (Wellmark Blue Cross and
Jonathan Shaw                 Blue Shield of Iowa); Hawaii Medical Service Association
BOIES SCHILLER FLEXNER        (Blue Cross and Blue Shield of Hawaii); Triple-S Salud,
LLP                           Inc.
dboies@bsfllp.com
hhume@bsfllp.com              Craig A. Hoover
jshaw@bsfllp.com              E. Desmond Hogan
                              HOGAN LOVELLS US LLP
William A. Isaacson           craig.hoover@hoganlovells.com
PAUL, WEISS, RIFKIND,         desmond.hogan@hoganlovells.com
WHARTON & GARRISON LLP
wisaacson@paulweiss.com       Anthem, Inc., f/k/a WellPoint, Inc., and all of its named
                              subsidiaries in this consolidated action; Blue Cross and
                              Blue Shield of North Carolina, Inc.; Louisiana Health
Warren Burns                  Service & Indemnity Company (Blue Cross and Blue
Christopher Cormier           Shield of Louisiana); BCBSM, Inc. (Blue Cross and Blue
BURNS CHAREST                 Shield of Minnesota); Blue Cross and Blue Shield of South
wburns@burnscharest.com       Carolina; Horizon Healthcare Services, Inc. (Horizon
ccormier@burnscharest.com     Blue Cross and Blue Shield of New Jersey); Blue Cross &
                              Blue Shield of Rhode Island; Blue Cross and Blue Shield
                              of Vermont; Cambia Health Solutions, Inc.; Regence Blue
                              Shield of Idaho; Regence Blue Cross Blue Shield of Utah;
                              Regence Blue Shield (of Washington); Regence Blue
                              Cross Blue Shield of Oregon




                                      52
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 57 of 103




                          Helen E. Witt, P.C.
                          Jeffrey J. Zeiger, P.C.
                          KIRKLAND & ELLIS LLP
                          hwitt@kirkland.com
                          jzeiger@kirkland.com

                          Health Care Service Corporation; Highmark Inc.; Blue
                          Shield of California

                          Kathleen Taylor Sooy
                          Tracy A. Roman
                          Sarah Gilbert
                          CROWELL & MORING LLP
                          ksooy@crowell.com
                          troman@crowell.com
                          sgilbert@crowell.com

                          Blue Cross of Idaho Health Service, Inc.; Blue Cross and
                          Blue Shield of Kansas, Inc.; Blue Cross and Blue Shield of
                          Kansas City; Blue Cross and Blue Shield of Nebraska;
                          Blue Cross Blue Shield of Arizona; Blue Cross Blue
                          Shield of North Dakota; Blue Cross Blue Shield of
                          Wyoming; HealthNow New York Inc.; BlueShield of
                          Northeastern New York; BlueCross BlueShield of Western
                          New York

                          Evan R. Chesler
                          Karin A. DeMasi
                          Lauren R. Kennedy
                          CRAVATH SWAINE & MOORE LLP
                          echesler@cravath.com
                          kdemasi@cravath.com
                          lkennedy@cravath.com

                          Blue Cross and Blue Shield of Alabama; BlueCross
                          BlueShield of Tennessee, Inc.; Blue Cross and Blue Shield
                          of Florida, Inc.; Blue Cross and Blue Shield of
                          Massachusetts, Inc.

                          Carl S. Burkhalter
                          MAYNARD COOPER & GALE, P.C.
                          cburkhalter@maynardcooper.com

                          Blue Cross and Blue Shield of Alabama




                                  53
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 58 of 103




                          Michael A. Naranjo
                          Alan D. Rutenberg
                          FOLEY & LARDNER LLP
                          mnaranjo@foley.com
                          arutenberg@foley.com

                          USAble Mutual Insurance Company, doing business as
                          Arkansas Blue Cross and Blue Shield and as Blue
                          Advantage Administrators of Arkansas

                          Todd Stenerson
                          SHEARMAN & STERLING LLP
                          todd.stenerson@shearman.com

                          Blue Cross Blue Shield of Michigan Mutual Insurance
                          Company

                          M. Patrick McDowell
                          BRUNINI, GRANTHAM,GROWER & HEWES, PLLC
                          pmcdowell@brunini.com

                          Blue Cross & Blue Shield of Mississippi, A Mutual
                          Insurance Company

                          Robert K. Spotswood
                          Joshua K. Payne
                          SPOTSWOOD SANSOM & SANSBURY LLC
                          rks@spotswoodllc.com
                          jpayne@spotswoodllc.com

                          Capital BlueCross

                          Brian K. Norman
                          SHAMOUN & NORMAN, LLP
                          bkn@snlegal.com

                          Carefirst, Inc.; Carefirst of Maryland, Inc.; Group
                          Hospitalization and Medical Services, Inc.; CareFirst
                          BlueChoice, Inc.




                                  54
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 59 of 103




                                       John G. Schmidt
                                       Edward S. Bloomberg
                                       Anna Mercado Clark
                                       PHILLIPS LYTLE LLP
                                       jschmidt@phillipslytle.com
                                       ebloomberg@phillipslytle.com
                                       aclark@phillipslytle.com

                                       Excellus Health Plan, Inc.

                                       John Briggs
                                       AXINN, VELTROP & HARKRIDER, LLP
                                       jbriggs@axinn.com

                                       Independence Blue Cross

                                       Gwendolyn Payton
                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       gpayton@kilpatricktownsend.com

                                       Premera Blue Cross, d/b/a Premera Blue Cross Blue
                                       Shield of Alaska

       51.     Integrated and Final Agreement.           This Agreement comprises the entire,
complete, and integrated statement of each and every term and provision agreed to by and among
the Parties, and is not subject to any condition except as explicitly provided herein. This
Agreement supersedes any prior agreements, representations, warranties, statements, and/or
understandings, whether written or oral, between or among the Parties regarding the subject matter
of the Subscriber Actions.     The Parties hereby disclaim reliance on any prior agreements,
representations, warranties, statements, and/or understandings, whether written or oral, in entering
into and performing in accordance with this Agreement. Any and all prior Term Sheets are
rendered null and void upon full execution of this Agreement. In no event is any prior Term Sheet
deemed to be the Agreement. This Agreement may not be modified or amended except in writing
executed by all Class Representatives and Settling Defendants, and approved by the Court.

       52.     CAFA.     Defendants shall timely submit all materials required to be sent to
appropriate federal and state officials pursuant to the Class Action Fairness Act of 2005,
28 U.S.C. § 1715, and notify the Court that CAFA compliance has been accomplished.




                                                55
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 60 of 103




       53.     Future Rules. Future BCBSA and Individual Blue Plan rules will comply with
this Agreement.

       54.     Headers. The headings used in this Agreement are intended for the convenience
of the reader only and shall not affect the meaning or interpretation of this Agreement.

       55.     No Party Is the Drafter. This Agreement was jointly negotiated, prepared, and
drafted by Settlement Class Counsel, Self-Funded Sub-Class Settlement Counsel, and counsel for
Settling Defendants. This Agreement shall be construed and interpreted to effectuate the intent of
the Parties, which is to provide for a complete resolution of the Released Claims with respect to
the Releasors. None of the Parties hereto shall be considered to be the drafter of this Agreement
or any provision hereof for the purpose of any statute, case law, or rule of interpretation or
construction that would or might cause any provision to be construed against the drafter thereof.

       56.     Choice of Law. All terms of this Agreement shall be governed by and interpreted
according to the substantive laws of the State of New York without regard to its choice-of-law or
conflict-of-laws principles.

       57.     Consent to Jurisdiction. Settling Defendants and each Settlement Class Member
hereby irrevocably submit to the exclusive jurisdiction of the Court for any suit, action, proceeding,
or dispute arising out of or relating to this Agreement or the applicability of this Agreement (except
those arising under Paragraphs 17 and 20 during the Monitoring Period, which are subject to
binding arbitration as further described in those Paragraphs) to resolve any disputes or
controversies, including but not limited to enforcement regarding Released Claims and Paragraphs
32 and 33.

               a.      Settling Defendants and Class Members (including those who challenge
       their inclusion in the Settlement Classes) also agree that, in the event of such dispute, they
       are and shall be subject to the jurisdiction of the Court and that the Court is a proper venue
       and convenient forum. Settling Defendants, Settlement Class Members, Settlement Class
       Counsel, and Self-Funded Sub-Class Settlement Counsel shall jointly urge the Court to
       include the provisions of this Paragraph 57 in its Final Judgment and Order of Dismissal.




                                                 56
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 61 of 103




       58.     Non-Disparagement.        All Parties and their counsel agree not to disparage,
criticize, or denigrate opposing Parties (individually or collectively) to any person or entity
(including but not limited to any media outlet, television station or program, radio station or
program, newspaper, magazine, website, editor, reporter, journalist, photo-journalist, interviewer,
author, columnist, blogger, mobile application (e.g., Facebook, Twitter, Instagram), writer, or
current or former employee or customer of any Settling Defendant) regarding any matter related
to the Agreement or any of the allegations, claims, or defenses in the Consolidated Amended Class
Action Complaint, answers, or other filings in the Subscriber Actions. Quoting materials currently
in the public record as of the Execution Date would not constitute a violation of this Paragraph.
Nothing in this Paragraph shall limit a party’s ability to challenge conduct and/or provisions
through the Monitoring Committee or in a court of law.

       59.     Voluntary Settlement and Agreement; Advice of Counsel. Each Party agrees
and acknowledges that it has (1) thoroughly read and fully understands this Agreement and
(2) received or had an opportunity to receive independent legal advice from attorneys of its own
choice with respect to the advisability of entering into this Agreement and the rights and
obligations created by this Agreement. Each Party agrees that this Agreement was negotiated in
good faith by the Parties under the supervision and with the assistance of court-appointed
mediators, and reflects a settlement that was reached voluntarily after consultation with competent
legal counsel. Each Party enters into this Agreement knowingly and voluntarily, in consideration
of the promises, obligations, and rights set forth herein.

       60.     Authorization to Enter Agreement.             The undersigned Settling Defendants’
counsel represent that they are fully authorized to enter into and to execute this Agreement on
behalf of the Settling Defendants on whose behalf they sign. The undersigned Settlement Class
Counsel and Self-Funded Sub-Class Settlement Counsel represent that they are fully authorized to
enter into and to execute this Agreement on behalf of Settlement Class Counsel, Self-Funded Sub-
Class Settlement Counsel, Class Representatives, and the Settlement Classes, subject to Court
approval.

       61.     Non-Assignment. Class Representatives represent and warrant that they have not
assigned, transferred, conveyed, released, or discharged, voluntarily or involuntarily, or by


                                                 57
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 62 of 103




operation of law, to any other person or entity any interest in the claims, actions, or disputes which
are the subject of this Agreement.

       62.     Inconsistency with the Settlement Agreement. In the event of a conflict between
the terms of this Settlement Agreement, the In Camera Supplement, any escrow agreement, or any
other document arising out of this Settlement Agreement, the terms of the Settlement Agreement,
including the Appendices hereto, shall control.

       63.     Privilege. Nothing in this Settlement Agreement is intended to waive any right to
assert that any information or material is protected from discovery by reason of any individual or
common interest privilege, attorney-client privilege, work product protection, or other privilege,
protection or immunity, or is intended to waive any right to contest any such claim of privilege,
protection or immunity.

       64.     Execution in Counterparts. This Agreement may be executed in counterparts.
Facsimile or .pdf signatures shall be considered valid signatures as of the date thereof, although
the original signature pages shall thereafter be appended to this Agreement and filed with the
Court. On the Execution Date, Class Representatives, Settlement Class Members, and Settling
Defendants shall be bound by the terms of this Agreement, and this Agreement shall not be
rescinded except in accordance with Paragraphs 8, 24, 28, 41, or 43 of this Agreement.




                                                  58
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 63 of 103




Dated: October I 6, 2020

For the Settling Defendants:




Daniel E. Laytin, P.C.
Zachary D. Holmstead
KIRKLAND & ELLIS LLP
david.zott@kirkland.com
daniel.laytin@kirkland.com
zachary.holmstead@kirkland.com

Blue Cross Blue Shield Association; Wellmark of South Dakota, Inc. (Wellmark Blue Cross and
Blue Shield of South Dakota); Wellmark, Inc. (Wellmark Blue Cross and Blue Shield oflowa);
Hawaii Medical Service Association (Blue Cross and Blue Shield of Hawaii); Triple-S Salud,
Inc.




Craig A. Hoover
E. Desmond Hogan
HOGAN LOVELLS US LLP
craig.hoover@hoganlovells.com
desmond.hogan@ hoganlovells.com

Anthem, Inc., f/k/a WellPoint, Inc., and all of its named subsidiaries in this consolidated action;
Blue Cross and Blue Shield of North Carolina, lnc.; Louisiana Health Service & Indemnity
Company (Blue Cross and Blue Shield of Louisiana); BCBSM, Inc. (Blue Cross and Blue Shield
of Minnesota); Blue Cross and Blue Shield of South Carolina; Horizon Healthcare Services, Inc.
(Horizon Blue Cross and Blue Shield of New Jersey); Blue Cross & Blue Shield of Rhode
Island; Blue Cross and Blue Shield of Vermont; Cambia Health Solutions, Inc.; Regence Blue
Shield of Idaho; Regence Blue Cross Blue Shield of Utah; Regence Blue Shield (of
Washington); Regence Blue Cross Blue Shield of Oregon




                                                59
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 64 of 103




Dated: October 16, 2020

For the Settling Defendants:




David J. Zott, P. C.
Daniel E. Laytin, P.C.
Zachary D. Holmstead
KIRKLAND & ELLIS LLP
david.zott@kirkland.com
daniel.laytin@kirkland.com
zachary.holmstead@kirkland.com

Blue Cross Blue Shield Association; Wellmark of South Dakota, Inc. (Wellmark Blue Cross and
Blue Shield of South Dakota); Wellmark, Inc. (Wellmark Blue Cross and Blue Shield of Iowa);
Hawaii Medical Service Association (Blue Cross and Blue Shield of Hawaii); Triple-S Salud,
Inc.



  L¼: ~
Craig A. _fioover
                               c,e -)7,,Jo)
E. Desmdnd Hogan
HOGAN LOVELLS US LLP
craig.hoover@hoganlovells.com
desmond.hogan@hoganlovells.com

Anthem, Inc., f/k/a WellPoint, Inc., and all of its named subsidiaries in this consolidated action;
Blue Cross and Blue Shield of North Carolina, Inc.; Louisiana Health Service & Indemnity
Company (Blue Cross and Blue Shield of Louisiana); BCBSM, Inc. (Blue Cross and Blue Shield
of Minnesota); Blue Cross and Blue Shield of South Carolina; Horizon Healthcare Services, Inc.
(Horizon Blue Cross and Blue Shield of New Jersey); Blue Cross & Blue Shield of Rhode
Island; Blue Cross and Blue Shield of Vermont; Cambia Health Solutions, Inc.; Regence Blue
Shield ofldaho; Regence Blue Cross Blue Shield of Utah; Regence Blue Shield (of
Washington); Regence Blue Cross Blue Shield of Oregon




                                                59
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 65 of 103




 ;/Lft.~
Helen E. Witt, P.C.
Jeffrey J. Zeiger, P.C .
KIRKLAND & ELLIS LLP
hwitt@kirkland.com
jzeiger@kirkland.com

Health Care Service Corporation; Highmark lnc.; Blue Shield of California




Kathleen Taylor Sooy
Tracy A. Roman
Sarah G i Ibert
CROWELL & MORING LLP
ksooy@crowel I.com
troman@crowelI.com
sgi Ibert@crowelI.com

Blue Cross of Idaho Health Service, Inc.; Blue Cross and Blue Shield of Kansas, Inc.; Blue Cross
and Blue Shield of Kansas City; Blue Cross and Blue Shield of Nebraska; Blue Cross Blue
Shield of Arizona; Blue Cross Blue Shield of North Dakota; Blue Cross Blue Shield of
Wyoming; HealthNow New York Inc.; BlueShield of Northeastern New York; BlueCross
BlueShield of Western New York




Evan R. Chesler
Karin A. DeMasi
Lauren R. Kennedy
CRAVATH SWAINE & MOORE LLP
echesler@cravath.com
kdemasi@cravath.com
lkennedy@cravath.com

Blue Cross and Blue Shield of Alabama; BlueCross BlueShield of Tennessee, Inc.; Blue Cross
and Blue Shield of Florida, Inc.; Blue Cross and Blue Shield of Massachusetts, Inc.




                                              60
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 66 of 103




Helen E. Witt, P.C.
Jeffrey J. Zeiger, P.C.
KIRKLAND & ELLIS LLP
hwitt@kirkland.com
jzeiger@kirkland.com

Health Care Service Corporation; Highmark Inc.: Blue Shield of California




Kath en Taylor
Tracy A. Roman
Sarah Gilbert
CROWELL & MORING LLP
ksooy@crowel I. com
troman@crowell.com
sgilbe11@crowe 11. com

Blue Cross ofldaho Health Service, Inc.; Blue Cross and Blue Shield of Kansas, Inc.; Blue Cross
and Blue Shield of Kansas City; Blue Cross and Blue Shield of Nebraska; Blue Cross Blue
Shield of Arizona; Blue Cross Blue Shield of Nmih Dakota; Blue Cross Blue Shield of
Wyoming; HealthNow New York Inc.; Blue Shield of Northeastern New York; BlueCross
BlueShield of Western New York




Evan R. Chesler
Karin A. DeMasi
Lauren R. Kennedy
CRAVATH SWAINE & MOORE LLP
echesler@cravath.com
kdemasi@cravath.com
lkennedy@cravath.com

Blue Cross and Blue Shield of Alabama; BlueCross BlueShield of Tennessee, Inc.; Blue Cross
and Blue Shield of Florida, Inc.; Blue Cross and Blue Shield of Massachusetts, Inc.




                                              60
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 67 of 103




Helen E. Witt, P.C.
Jeffrey J. Zeiger, P.C.
KIRKLAND & ELLIS LLP
hwitt@kirkland.com
jzeiger@kirkland.com

Health Care Service Corporation; High.mark Inc.; Blue Shield of California




Kathleen Taylor Sooy
Tracy A. Roman
Sarah Gilbert
CROWELL & MORING LLP
ksooy@crowell.com
troman@crowell.com
sgilbert@crowell.com

Blue Cross ofldaho Health Service, Inc.; Blue Cross and Blue Shield of Kansas, Inc.; Blue Cross
and Blue Shield of Kansas City; Blue Cross and Blue Shield of Nebraska; Blue Cross Blue
Shield of Arizona; Blue Cross Blue Shield of North Dakota; Blue Cross Blue Shield of
Wyoming; HealthNow New York Inc.; BlueShield ofNortheastem New York; BlueCross
BlueShield of Western New York




  ar n A. DeMasi
L en R. Kennedy
C     VATH SWAINE & MOORE LLP
echesler@cravath.com
kdemasi@cravath.com
lkennedy@cravath.com

Blue Cross and Blue Shield of Alabama; BlueCross BlueShield of Tennessee, Inc.; Blue Cross
and Blue Shield of Florida, Inc.; Blue Cross and Blue Shield of Massachusetts, Inc.




                                              60
  Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 68 of 103




      ~
Carl S. Burkhalter
MAYNARD COOPER & GALE, P.C.
cburkhalter@maynardcooper.com

Blue Cross and Blue Shield of Alabama




Todd Stenerson
SHEARMAN & STERLING LLP
todd.stenerson@sbearman.com

Blue Cross Blue Shield of Michigan Mutual Insurance Company




Michael A. Naranjo
Alan D. Rutenberg
FOLEY & LARDNER LLP
mnaranjo@foley.com
aru tenberg@foley. com

USAble Mutual Insurance Company, doing business as Arkansas Blue Cross and Blue Shield
and as Blue Advantage Administrators of Arkansas




M. Patrick McDowell
BRUNINI, GRANTHAM,GROWER & HEWES, PLLC
pmcdowell@brunini.com

Blue Cross & Blue Shield of Mississippi, A Mutual Insurance Company




                                            61
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 69 of 103




Carl S. Burkhalter
MAYNARD COOPER & GALE, P.C.
cburkhalter@maynardcooper.com

Blue Cross and Blue Shield of Alabama




~-~~
Todd Stenerson
SHEARMAN & STERLING LLP
todd. stenerson@shearman.com

Blue Cross Blue Shield of Michigan Mutual Insurance Company




Michael A. Naranjo
Alan D. Rutenberg
FOLEY & LARDNER LLP
mnaranjo@foley.com
arutenberg@foley.com

USAble Mutual Insurance Company, doing business as Arkansas Blue Cross and Blue Shield
and as Blue Advantage Administrators of Arkansas




M. Patrick McDowell
BRUNINI, GRANTHAM,GROWER & HEWES, PLLC
pmcdowell@brunini.com

Blue Cross & Blue Shield of Mississippi, A Mutual Insurance Company




                                            61
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 70 of 103




Carl S. Burkhalter
MAYNARD COOPER & GALE, P.C.
cburkhalter@maynardcooper.com

Blue Cross and Blue Shield of Alabama




Todd Stenerson
SHEARMAN & STERLING LLP
todd.stenerson@shearman.com

Blue Cross Blue Shield of Michigan Mutual Insurance Company




  ichael A. Nar jo
Alan D. Rutenberg
FOLEY & LARDNER LLP
mnaranjo@foley.com
arutenberg@foley.com

USAble Mutual Insurance Company, doing business as Arkansas Blue Cross and Blue Shield
and as Blue Advantage Administrators of Arkansas




M. Patrick McDowell
BRUNINI, GRANTHAM,GROWER & HEWES, PLLC
pmcdowell@brunini.com

Blue Cross & Blue Shield of Mississippi, A Mutual Insurance Company




                                            61
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 71 of 103




Carl S. Burkhalter
MAYNARD COOPER & GALE, P.C.
cburkhalter@maynardcooper.com

Blue Cross and Blue Shield of Alabama




Todd Stenerson
SHEARMAN & STERLING LLP
todd.stenerson@shearman.com

Blue Cross Blue Shield of Michigan Mutual Lnsurance Company




Michael A. Naranjo
Alan D. Rutenberg
FOLEY & LARDNER LLP
mnaranjo@foley.com
arutenberg@foley.com

USAble Mutual Insurance Company, doing business as Arkansas Blue Cross and Blue Shield
and as Blue Advant   Administrators of Arkansas




M. Patrick McDowell
BRUNINI, GRANTHAM,GROWER & HEWES, PLLC
pmcdowell@brunini.com

Blue Cross & Blue Shield of Mississippi, A Mutual Insurance Company




                                           61
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 72 of 103




Robert K. Spots oo
Joshua K. Payne
SPOTSWOOD SANSOM & SANSBURY LLC
rks@spotswood Ile.com
j payne@spotswood Ile.com

Capital BlueCross




Brian K. Norman
SHAMOUN & NORMAN, LLP
bkn@snlegal.com

Carefirst, Inc.; Carefirst of Maryland, Inc.; Group Hospitalization and Medical Services, Inc.;
CareFirst BlueChoice, Inc.




John G. Schmidt
Edward S. Bloomberg
Anna Mercado Clark
PHILLIPS LYTLE LLP
jschmidt@ phi II ipslytle.com
eb loomberg@ phi II ips lytle.com
aclark@phillipslytle.com

Excellus Health Plan, Inc.




John Briggs
AXINN, VELTROP & HARKRIDER, LLP
jbriggs@axinn.com

Independence Blue Cross




                                                62
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 73 of 103




Robert K. Spotswood
Joshua K. Payne
SPOTSWOOD SANSOM & SANSBURY LLC
rks@spotswoodllc.com
jpayne@spotswoodllc.com

Capital BlueCross




          ~
Brian K. Norman
SHAMOUN & NORMAN, LLP
bkn@snlegal.com

Carefirst, Inc.; Carefirst of Maryland, Inc.; Group Hospitalization and Medical Services, Inc.;
CareFirst BlueChoice, Inc.




John G. Schmidt
Edward S. Bloomberg
Anna Mercado Clark
PHILLIPS LYTLE LLP
jschrnidt@phillipslytle.com
ebloomberg@phillipslytle.com
aclark@phillipslytle.com

Excellus Health Plan, Inc.




John Briggs
AXINN, VELTROP & HARKRIDER, LLP
jbriggs@axinn.com

Independence Blue Cross




                                                62
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 74 of 103




Robert K. Spotswood
Joshua K. Payne
SPOTSWOOD SANSOM & SANSBURY LLC
rks@spotswoodllc.com
jpayne@spotswoodllc.com

Capital BlueCross




Brian K. Norman
SHAMOUN & NORMAN, LLP
bkn@snlegal.com

Carefirst, Inc.; Carefirst of Maryland, Inc.; Group Hospitalization and Medical Services, Inc.;
CareFirst BlueChoice, Inc.




✓~
Edward S. I3loomberg
Am1a Mercado Clark
PHILLIPS LYTLE LLP
jschmidt@phillipslytle.com
ebloomberg@phillipslytle.com
aclark@phillipslytle.com

Excellus Health Plan, Inc.




John Briggs
AXINN, VELTROP & HARKRIDER, LLP
jbriggs@axinn.com

Independence Blue Cross




                                                62
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 75 of 103




Robert K. Spotswood
Joshua K. Payne
SPOTSWOOD SANSOM & SANSBURY LLC
rks@spotswoodllc.com
jpayne@spotswoodllc.com

 Capital BlueCross




 Brian K. Norman
 SHAMOUN & NORMAN, LLP
 bkn@snlegal.com

 Carefirst, Inc.; Carefirst of Maryland, Inc.; Group Hospitalization and Medical Services, Inc.;
 CareFirst BlueChoice, Inc.




 John G. Schmidt
 Edward S. Bloomberg
 Anna Mercado Clark
 PHILLIPS LYTLE LLP
 jschmidt@phillipslytle.com
 ebloomberg@phillipslytle.com
 aclark@phillipslytle.com

 Excellus Health Plan, Inc.



hA'.10~a
 John Briggs
 AXINN, VELTROP & HARKRIDER, LLP
 jbriggs@axinn.com

 Independence Blue Cross




                                                 62
  Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 76 of 103




· · Gwendolyn Payton
    KILPATRICK TOWNSEND & STOCKTON LLP
    gpayton@kilpatricktownsend.com

 Premera Blue Cross, d/b/a Premera Blue Cross Blue Shield of Alaska



 For the Class Representatives and Settlement Class:




Michael Hausfeld
Megan Jones
Swathi Bojedla
HAUSFELD LLP
mhausfeld@hausfeldllp.com
mjones@hausfeld.com
sbojedla@hausfeld.com




David Boies
Hamish Hume
Jonathan Shaw
BOIES SCHILLER FLEXNER LLP
dboies@bsfllp.com
hhume@bsfllp.com
jshaw@bsfllp.com




Warren Burns
Christopher Cormier
BURNS CHAREST
wburns@burnscharest.com
ccormier@burnscharest.com


                                              63
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 77 of 103




Gwendolyn Payton
KILPATRICK TOWNSEND & STOCKTON LLP
gpayton@kilpatricktownsend.com

Premera Blue Cross, d/b/a Premera Blue Cross Blue Shield of Alaska



For the Class Representatives and Settlement Class:




~hdl~l?~
Michael Hausfeld               ~
Megan Jones
Swathi Bojedla
HAUSFELD LLP
mhausfeld@hausfeldllp.com
mj ones@hausfeld.com
sbojedla@hausfeld.com




David Boies
Hamish Hume
Jonathan Shaw
BOIES SCHILLER FLEXNER LLP
dboies@bsfllp.com
hhume@bsfllp.com
jshaw@bsfllp.com




Warren Burns
Christopher Cormier
BURNS CHAREST
wburns@burnscharest.com
ccormier@burnscharest.com


                                             63
 Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 78 of 103




Gwendolyn Payton
KILPATRICK TOWNSEND & STOCKTON LLP
gpayton@ki Ipatricktownsend .com

Premera Blue Cross, d/b/a Premera Blue Cross Blue Shield of Alaska




For the Class Representatives and Settlement Class:




Michael Hausfeld
Megan Jones
Swathi Bojedla
HAUSFELD LLP
mhausfeld@ hausfeldlIp.com
mj ones@hausfeld.com
sbojedla@hausfeld.com




David Boies
Hamish Hume
Jonathan Shaw
BOIES SCHILLER FLEXNER LLP
dboies@bsfllp.com
hhume@bsfllp.com
jshaw@bsfllp.com




Warren Burns
Christopher Cormier
BURNS CHAREST
wburns@burnscharest.com
ccormier@burnscharest.com


                                             63
Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 79 of 103
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 80 of 103




                          Appendix A: List of Primary Licensees

                     Legal Name                          Principal Licensed State(s)
                                                    CA, CO, CT, GA, IN, KY, ME, MO,
Anthem, Inc.
                                                    NV, NH, NY, OH, VA, WI
Aware Integrated, Inc.                              MN
Blue Cross and Blue Shield of Alabama               AL
Blue Cross and Blue Shield of Arizona, Inc.         AZ
Blue Cross and Blue Shield of Florida, Inc.         FL
Blue Cross and Blue Shield of Kansas City           MO
Blue Cross and Blue Shield of Kansas, Inc.          KS
Blue Cross and Blue Shield of Massachusetts, Inc.   MA
Blue Cross Blue Shield of Michigan Mutual           MI
Insurance Company
Blue Cross & Blue Shield of Mississippi, a Mutual   MS
Insurance Company
Blue Cross and Blue Shield of North Carolina        NC
Blue Cross & Blue Shield of Rhode Island            RI
Blue Cross and Blue Shield of South Carolina        SC
BlueCross BlueShield of Tennessee, Inc.             TN
Blue Cross and Blue Shield of Vermont               VT
Blue Cross and Blue Shield of Wyoming               WY
Blue Cross of Idaho Health Service, Inc.            ID
California Physicians’ Service                      CA
Cambia Health Solutions, Inc.                       OR, UT, WA
Capital Blue Cross                                  PA
CareFirst, Inc.                                     DC, MD, VA
GoodLife Partners, Inc.                             NE
GuideWell Mutual Holding Corporation                FL
Hawaii Medical Service Association                  HI
Health Care Service Corporation, a Mutual Legal     IL, MT, NM, OK, TX
Reserve Company


                                               64
   Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 81 of 103




                   Legal Name                       Principal Licensed State(s)
HealthNow Systems, Inc.                        NY
HealthyDakota Mutual Holdings                  ND
Highmark Health                                DE, PA, WV
Horizon Healthcare Services, Inc.              NJ
Independence Health Group, Inc.                PA
Lifetime Healthcare, Inc.                      NY
Louisiana Health Service & Indemnity Company   LA
PREMERA                                        AK, WA
Regence BlueShield of Idaho                    ID
Triple-S Management Corporation                PR
USAble Mutual Insurance Company                AR
Wellmark, Inc.                                 IA, SD




                                         65
        Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 82 of 103




                                Appendix B: List of Subscriber Actions

                               Name                                     Court          Case No.
Allen v. Blue Cross of Idaho Health Services Inc.                   USDC N.D. Ala.   2:13-cv-00002
Am. Elec. Motor Serv., Inc., et al. v. Blue Cross & Blue Shield     USDC N.D. Ala.   2:12-cv-02169
of Ala., et al.
Aschenbrenner, et al. v. Blue Cross Blue Shield of Ala., et al.     USDC N.D. Ala.   2:16-cv-01203
Barr, Sternberg, Moss, Lawrence, Silver & Munson, P.C. v Blue       USDC N.D. Ala.   2:16-cv-00744
Cross Blue Shield of Ala., et al.
Belzer, et al. v. Blue Cross Blue Shield of Ala., et al.            USDC N.D. Ala.   2:16-cv-00570
Cerven, et al. v. Blue Cross & Blue Shield of N.C., et al.          USDC N.D. Ala.   2:12-cv-04169
Comet Capital LLC v. Blue Cross Blue Shield of Ala., et al.         USDC N.D. Ala.   2:16-cv-00508
Davidson v. Blue Cross & Blue Shield of Ala., et al.                USDC N.D. Ala.   2:12-cv-04171
DK Ltd, et al. v. Blue Cross Blue Shield of Ala., et al.            USDC N.D. Ala.   2:16-cv-00507
Forsythe v. Blue Cross & Blue Shield of Tenn. Inc., et al.          USDC N.D. Ala.   2:13-cv-00719
Galactic Funk Touring Inc. et al. v. Triple S Salud                 USDC N.D. Ala.   2:15-cv-00701
Galactic Funk Touring, Inc. v. Blue Cross & Blue Shield of Kan.     USDC N.D. Ala.   2:15-cv-00575
Galactic Funk Touring, Inc. v. HealthNow New York, Inc., et al.     USDC N.D. Ala.   2:15-cv-00576
Galactic Funk Touring, Inc. v. Noridian Mutual Insurance Co.        USDC N.D. Ala.   2:15-cv-00577
Galactic Funk Touring, Inc., et al. v. Blue Cross & Blue Shield     USDC N.D. Ala.   2:15-cv-00574
of Ariz.
Galactic Funk Touring, Inc., et al. v. Blue Cross & Blue Shield     USDC N.D. Ala.   2:12-cv-04177
of La., et al.
Galactic Funk Touring, Inc., et al. v. Capital Blue Cross, et al.   USDC N.D. Ala.   2:15-cv-00578
Garner v. Blue Cross & Blue Shield Association, et al.              USDC N.D. Ala.   2:13-cv-00718
Gaston CPA Firm, et al. v. Blue Cross & Blue Shield of Miss.,       USDC N.D. Ala.   2:12-cv-04179
et al.
Gaston CPA Firm, PC v. Blue Cross & Blue Shield Miss.               USDC N.D. Ala.   2:13-cv-00665
GC/AAA-Fences, Inc., et al. v. Anthem Health Plans of New           USDC N.D. Ala.   2:13-cv-00992
Hampshire, Inc., et al.
Goodman, et al. v. Blue Cross Blue Shield of Ala., et al.           USDC N.D. Ala.   2:16-cv-00370
Hill, et al. v. Blue Cross Blue Shield of Ala., et al.              USDC N.D. Ala.   2:16-cv-00743
Horner, et al. v. Blue Cross Blue Shield of Ala., et al.            USDC N.D. Ala.   2:16-cv-00628

                                                         66
        Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 83 of 103




                                 Name                                Court           Case No.
In re Blue Cross Blue Shield Antitrust Litigation               USDC N.D. Ala.     2:13-cv-20000
Jameson v. Blue Cross Blue Shield of Ala., et al.               USDC N.D. Ala.     2:16-cv-01000
Mark Krieger v. Blue Cross Blue Shield of Ala., et al.          USDC N.D. Ala.     2:16-cv-00369
McGill, et al v. Blue Cross Blue Shield of Ala., et al.         USDC N.D. Ala.     2:16-cv-00742
Mills, et al. v. USAble Mutual Insurance Co., et al.            USDC N.D. Ala.     2:13-cv-00717
Morrissey v. Blue Cross & Blue Shield of Tenn. Inc.             USDC N.D. Ala.     2:12-cv-04170
Pearce, Bevill, Leesburg, Moore, PC v. Blue Cross Blue Shield   USDC N.D. Ala.     2:16-cv-00464
of Ala., et al.
Pettus Plumbing & Piping, Inc. v. Blue Cross Blue Shield of     USDC N.D. Ala.     3:16-cv-00297
Ala., et al.
Piercy, et al. v. Health Care Serv. Corp., et al.                1st Cir. Union      12-L-28
                                                                 Cnty., Illinois
Ray, et al. v. Wellpoint, Inc.                                  USDC N.D. Ala.     2:15-cv-00052
Saccoccio & Lopez, et al. v. Hawaii Med. Serv. Ass’n, et al.    USDC N.D. Ala.     2:13-cv-00991
Scheller, et al. v. Highmark, Inc., et al.                      USDC N.D. Ala.     2:13-cv-01078
Sheridan v. Blue Cross of Cal., et al.                          USDC N.D. Ala.     2:13-cv-00990
Shred 360 LLC v. Blue Cross & Blue Shield of S.C., et al.       USDC N.D. Ala.     2:13-cv-00003
Stark, et al. v. Healthcare Service Corp., et al.               USDC N.D. Ala.     2:13-cv-01157
Thomas v. Blue Cross & Blue Shield of R.I., et al.              USDC N.D. Ala.     2:13-cv-01079
Thompson v. Blue Cross & Blue Shield of Mich., et al.           USDC N.D. Ala.     2:12-cv-04178
Watts v. Blue Cross & Blue Shield of Tex., et al.               USDC N.D. Ala.     2:12-cv-04180




                                                     67
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 84 of 103




                          Appendix C: List of Qualified National Accounts,
                         Subject to Removal of Opt-Outs, As of June 30, 2020

    Company Name Per Dun & Bradstreet                             Company Name Per Dun & Bradstreet
2100 Trust, LLC*                                             Ahmc Healthcare Inc.*
24 Hour Fitness Worldwide, Inc.*                             Aip, LLC
Aaron’s, Inc.                                                Air Products and Chemicals, Inc.*
AB SKF*                                                      AISIN SEIKI CO., LTD.
ABB Ltd                                                      Akzo Nobel N.V.
Abbott Laboratories                                          Alaska Air Group, Inc.*
Abercrombie & Fitch Co.                                      Albany Capital Center*
ABM Industries Incorporated                                  Albany Medical Center*
Abry Partners, Inc.                                          Albert Einstein Healthcare Network*
Acadia Healthcare Company, Inc.                              Albert Einstein Medical Associates, Inc.*
ACCENTURE PUBLIC LIMITED COMPANY                             Albertsons Investor Holdings LLC
ACCOR*                                                       Alecto Healthcare Services LLC*
Ace Hardware Corporation                                     Alfa, S.A.B. de C.V.
Acg Seattle, Inc.*                                           Alimentation Couche-Tard Inc.
Acon Investments, L.L.C.                                     Alliance Data Systems Corporation
Acosta Inc.                                                  Allianz SE
ACS, ACTIVIDADES DE CONSTRUCCION Y                           Allied Universal Topco LLC*
SERVICIOS, SA                                                Allscripts Healthcare Solutions, Inc.
Activision Blizzard, Inc.*                                   Ally Financial Inc.
Acts Retirement-Life Communities, Inc.*                      Alorica Inc.*
Adecco Group AG                                              Alphabet Inc.*
adidas AG                                                    Alsco Inc.
Adobe Inc.*                                                  Alstom Signaling Operation, LLC
Advance Auto Parts, Inc.                                     Altamont Capital Partners LLC*
Advantage Sales & Marketing Inc.*                            Amazon.com, Inc.*
Adventist Health System/West*                                AMCOR PLC
Aecom*                                                       Amedisys, Inc.
AEGON N.V.                                                   América Móvil, S.A.B. de C.V.
Aerojet Rocketdyne Holdings, Inc.*                           American Eagle Outfitters, Inc.
Afognak Native Corporation                                   American Express Company
AGC INC.*                                                    American Property-Management Corporation*
AGCO Corporation                                             American Residential Services LLC
AGENCE DES PARTICIPATIONS DE L’ETAT                          American Water Works Company, Inc.
Agilent Technologies, Inc.*                                  Americold Realty Trust
Agnaten SE                                                   AmeriGas Partners, L.P.*

  *
   Indicates Employers who are eligible to receive two Blue bids because their headquarters is located in multiple
  Settling Individual Blue Plans’ Service Areas.



                                                        68
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 85 of 103




     Company Name Per Dun & Bradstreet             Company Name Per Dun & Bradstreet
Ameriprise Financial, Inc.                    Automobile Club of Southern California*
Ameriquest Capital Corporation*               Autonation, Inc.
Amerisourcebergen Corporation*                Autozone, Inc.
Ametek, Inc.*                                 Avantor, Inc.
Amgen Inc.*                                   Avaya Holdings Corp.*
Amn Healthcare Services, Inc.*                Aveanna Healthcare, LLC
Andrews International, Inc.*                  Avery Dennison Corporation*
APAX PARTNERS LLP                             Axalta Coating Systems Ltd.*
API Group Inc.                                B&D HOLDING SPA
Apple Inc.*                                   BALFOUR BEATTY PLC*
Applied Materials, Inc.*                      BANCO SANTANDER SA
Aptim Holdings LLC                            Bank of America Corporation
ArcelorMittal                                 Baptist Health
Archdiocese of Philadelphia*                  Baptist Health System, Inc.
Arconic Inc.                                  Barnes & Noble Education, Inc.
Arctic Slope Regional Corporation             Battelle Memorial Institute Inc.
Ares Management Corporation*                  Bausch Health Companies Inc.
Argos Holdings Inc.                           Bayer AG
Aro Liquidation, Inc.                         Bayerische Motoren Werke AG*
ARRIS INTERNATIONAL LIMITED*                  BB&T Corporation
ARYZTA AG*                                    BBA AVIATION PLC
ASAHI KASEI CORPORATION                       Beacon Roofing Supply, Inc.
Asbury Automotive Group, Inc.                 Becton, Dickinson and Company
Ascena Retail Group, Inc.                     Bed Bath & Beyond Inc.
Ascension Health Alliance                     Benchmark Electronics, Inc.
Asgn Incorporated*                            Berkshire Hathaway Inc.
Ashland Global Holdings Inc.                  Berry Global Group, Inc.
ASHTEAD GROUP PUBLIC LIMITED                  Berwind Corporation*
COMPANY                                       Best Buy Co., Inc.
Asp AMC Intermediate Holdings, Inc.           Big 5 Sporting Goods Corp*
Asplundh Tree Expert, LLC*                    Biglari Holdings Inc.
ASSA ABLOY AB*                                Bilfinger SE
Assurant, Inc.                                Bioscrip, Inc.
Assuredpartners, Inc.                         BJ’s Restaurants, Inc.*
ASTRAZENECA PLC                               BJ’s Wholesale Club Holdings, Inc.
AT&T Inc.                                     Blackberry Limited*
Atlas Copco AB                                Blackrock, Inc.
Atlas Holdings, LLC                           BLUESCOPE STEEL LIMITED*
ATOS SE                                       Bluestem Group Inc.
Atrium Hotels, Inc.                           BMC Stock Holdings, Inc.
Aurora Capital Partners, L.P.*

                                         69
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 86 of 103




     Company Name Per Dun & Bradstreet             Company Name Per Dun & Bradstreet
BNP PARIBAS                                   CCL Industries Inc.
Boise Cascade Company*                        CDM Smith Inc.
Bombardier Inc.                               Cdw Corporation
Boscov’s, Inc.*                               Cedars-Sinai Medical Center*
Boston Consulting Group                       Celtic Intermediate Corp.
Boston Market Holding Corp                    Cemex, S.A.B. de C.V.
Boston Scientific Corporation                 Centerbridge Partners, L.P.
Bowlero Corp.                                 Central Garden & Pet Company*
Brand Industrial Services, Inc.               CENTRAL GLASS CO., LTD.
Briad Restaurant Group L.L.C.                 Central Purchasing, LLC*
BRIDGESTONE CORPORATION                       Centre Partners Management LLC
Brightview Parent, L.P.*                      CENTRICA PLC
Bristol-Myers Squibb Company                  Centurylink, Inc.
BRITISH AMERICAN TOBACCO P.L.C.               Cfj Properties LLC
Broadcom Inc.*                                Chemed Corporation
Brookdale Senior Living                       Chevron Corporation*
Brown & Brown, Inc.                           Chicago Growth Partners II, LP
Brunswick Corporation                         Chico’s Fas, Inc.
Buckeye Partners, L.P.                        Chief Seattle Council, Boy Scouts of America*
Builders Firstsource, Inc.                    China National Chemical Corporation Limited
BUNZL PUBLIC LIMITED COMPANY*                 Chipotle Mexican Grill, Inc.*
Butler International, Inc.*                   Christopher & Banks Corporation
C&S Wholesale Grocers, Inc.                   CHS Inc.
C.H. Robinson Worldwide, Inc.                 Chubb Limited*
C3/Customercontactchannels, Inc.              CINEWORLD GROUP PLC
CAISSE DES DEPOTS ET CONSIGNATIONS            Cisco Systems, Inc.*
Caliber Home Loans, Inc.                      CIT Group Inc.
California Physicians’ Service*               Citigroup Inc.
Campbell Soup Company                         Citizens Financial Group, Inc.
CANON INC.*                                   CJ CHEILJEDANG CORP.
CAPGEMINI                                     Claire’s Inc.
Cardinal Glass Industries Inc.                Clean Harbors, Inc.
Cargill, Incorporated                         Cme Group Inc.
Carlisle Companies Incorporated               Coast Community College District Enterprise,
CARNIVAL PLC                                  Inc.*
Cascade Investment, L.L.C.*                   Cogswell Education, LLC*
Cascades Inc.                                 Colfax Corporation
Castle & Cooke, Inc.*                         Columbia Sussex Corporation
Cbre Group, Inc.*                             Comcast Corporation*
CBS Television Distribution Corp*             Comfort Systems Usa, Inc.
                                              Commonspirit Health

                                         70
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 87 of 103




     Company Name Per Dun & Bradstreet                    Company Name Per Dun & Bradstreet
Community Health Systems, Inc.                       Daimler AG
Community Hospitals of Central California*           Dairy Farmers of America, Inc.
COMPAGNIE DE SAINT-GOBAIN*                           Danaher Corporation
Compass Diversified Holdings                         Darden Restaurants, Inc.
COMPASS GROUP PLC                                    Darling Ingredients Inc.
COMPUTERSHARE LIMITED                                Daseke, Inc.
Conagra Brands, Inc.                                 David’s Bridal, Inc.*
Consolidated Electrical Distributors, Inc.           Dean Foods Company
Constellation Brands, Inc.                           Deere & Company
Constellation Software Inc.*                         Del Taco Restaurants, Inc.*
Constellis Holdings, LLC                             Delaware North Companies Incorporated
Cooper-Standard Holdings Inc.                        Deluxe Corporation
Corecivic, Inc.                                      Denny’s Corporation
Corelogic, Inc.*                                     DENSO CORPORATION
Coreslab International Inc.                          Deutsche Lufthansa AG
Cornerstone Building Brands, Inc.                    Devereux Foundation*
Corporate Personnel Network, Inc.*                   Dfc Holdings, LLC*
Corporation of The President of The Church of        Dhm Holding Company, Inc.*
Jesus Christ of Latter-Day Saints                    Diakon*
Costco Wholesale Corporation*                        Diane M Hendricks Enterprises Inc.
Cott Corporation                                     DIC CORPORATION
Cracker Barrel Old Country Store, Inc.               Dick’s Sporting Goods, Inc.
Craftworks Restaurants & Breweries, Inc.             Digital First Media, LLC
Crane Co.                                            Dillard’s Inc.
Creative Hairdressers, Inc.                          Dine Brands Global, Inc.*
Crestline Hotels & Resorts, LLC                      Diversicare Healthcare Services, Inc.
CRH PUBLIC LIMITED COMPANY*                          Dollar General Corporation
Crown Castle International Corp.                     Dollar Tree, Inc.
Crown Holdings Inc.*                                 Domtar Corporation
Crr Holdings, LLC*                                   Dover Corporation
CSC Serviceworks Holdings, Inc.                      Dow Inc.*
CSL LIMITED*                                         Dsv A/S
CSX Corporation                                      Dufry AG
Cubic Corporation*                                   Dupont De Nemours, Inc.
Curtiss-Wright Corporation                           Dycom Industries, Inc.
CUSHMAN & WAKEFIELD PLC*                             E. & J. Gallo Winery*
CVC CAPITAL PARTNERS FINANCE                         Earl Enterprises
LIMITED                                              East Penn Manufacturing Co.*
CVS Health Corporation
                                                     Ebay Inc.*
Cygnus Home Service, LLC*
                                                     Ecolab Inc.
DAIKIN INDUSTRIES, LTD.

                                                71
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 88 of 103




     Company Name Per Dun & Bradstreet                    Company Name Per Dun & Bradstreet
Edge Acquisition, LLC                                Fifth Third Bancorp
Edgewell Personal Care Company                       Fillmore Capital Partners, LLC*
Edison International*                                Finn Holding Corporation*
EDIZIONE SRL                                         Fire Insurance Exchange*
Edwards Lifesciences Corp*                           First American Financial Corporation*
Egg Parent Inc.                                      First American Title Company*
Einhorn Verwaltungsges. mbH*                         Five Below, Inc.*
El Pollo Loco Holdings, Inc.*                        Five Star Senior Living Inc.
Element Solutions Inc.                               FLEX LTD.*
ELIOR GROUP                                          Flex-N-Gate LLC
Emera Incorporated                                   Flowers Foods, Inc.
Employbridge Holding Company                         Flowserve Corporation
Encompass Health Corporation                         Fluor Corporation
Encore Capital Group, Inc.*                          Flynn Restaurant Group LP
ENDO INTERNATIONAL PUBLIC LIMITED                    Fog Cutter Capital Group Inc.*
COMPANY*                                             Follett Corporation
Enersys*                                             Food Management Partners, Inc.
Ennis, Inc.                                          Forever 21, Inc.*
Entercom Communications Corp.*                       Forterra US Holdings, LLC
Enterprise Parent Holdings Inc.                      Fortive Corporation*
Epam Systems, Inc.*                                  Fortune Brands Home & Security, Inc.
Erie Indemnity Company                               Forward Air Corporation
ESSILORLUXOTTICA                                     Foster Poultry Farms*
Eurofins Scientific                                  Foundation Building Materials, Inc.*
Evergy, Inc.                                         Francisco Partners Management, L.P.*
Eversource Energy                                    Franklin Resources, Inc.*
Exide Technologies                                   Freeman Spogli & Co. LLC*
Expedia Group, Inc.*                                 Fresenius Medical Care AG & Co. KGaA
Expeditors International of Washington, Inc.*        Fresh-G Restaurant Intermediate Holding, LLC*
EXPERIAN PLC*                                        Freudenberg & Co. KG
Facebook, Inc.*                                      Frontier Communications Corporation
Factory Connection, LLC                              Frs Capital Corp.*
Fairfax Financial Holdings Limited                   FUJIFILM HOLDINGS CORPORATION*
Family Acquisition Holdings, Inc.                    FUJITSU LIMITED*
Fastenal Company                                     G A M Inc.
FAURECIA                                             G P Kk
Fedex Corporation                                    G4S PLC
Fenway Partners, LLC                                 G6 Hospitality LLC
FERGUSON PLC                                         Gamestop Corp.
FHC Health Systems, INC.                             Gaming and Leisure Properties, Inc.*
Fidelity National Financial, Inc.

                                                72
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 89 of 103




     Company Name Per Dun & Bradstreet               Company Name Per Dun & Bradstreet
Gannett Co., Inc.                               Haggen Operations Holdings LLC*
Gebr. Knauf KG                                  Hainan Jiaoguan Holding Co., Ltd.
Geisinger Health*                               Hanger, Inc.
General Atomic Technologies Corporation*        Harbor Freight Tools Usa, Inc.*
General Dynamics Corporation                    Harden Healthcare Services, LLC
General Electric Company                        Harman Management Corporation*
General Mills, Inc.                             Harsco Corporation*
Genesco Inc.                                    Harvest Partners, LP
Genesee & Wyoming Inc.                          Hawk Holding Company, LLC
Genesis Healthcare, Inc.*                       Hawkwood Energy, LLC
Gentiva Health Services, Inc.                   HCA Healthcare, Inc.
Ggc Acquisition Holdings Corp.*                 HCL TECHNOLOGIES LIMITED*
Ggc Administration, L.L.C.*                     Hdr, Inc.
G-III Apparel Group, Ltd.                       Healthcare Services Group Inc.*
Gildan Activewear Inc.*                         Hearthside Food Solutions, LLC
Gilead Sciences, Inc.*                          HeidelbergCement AG*
Giraffe Holding, Inc.*                          Hellman & Friedman LLC*
Global Medical Response, Inc.                   Henry Crown and Company
Global Payments Inc.                            Hercules Holding II, LLC
Golden Gate Capital LP*                         Hershey Company*
Golden Gate Private Equity Incorporated*        Hershey Entertainment & Resorts Company*
Golden Living LLC                               Hertz Global Holdings, Inc.
Gpv III, Inc.                                   Hewlett Packard Enterprise Company*
Graham Holdings Company                         Hibbett Sports, Inc.
Granite Construction Incorporated*              HIBU BIDCO LIMITED
Gray Vestar Investors LLC*                      Hig Capital Management, Inc.
Green Equity Investors IV, L.P.*                Hill-Rom Holdings, Inc.
Greystar Real Estate Partners LLC               Hilltopper Holding Corp.
GRIFOLS SA*                                     HITACHI, LTD.*
Groupe SNC-Lavalin Inc.                         HNA Technology Co., Ltd.*
Groupe WSP Global Inc.                          Hobby Lobby Stores, Inc.
Groupon, Inc.                                   Honeywell International Inc.
Grupo Bimbo, S.A.B. de C.V.                     Hooters of America, LLC
Grupo Elektra, S.A.B. de C.V.                   Host Hotels & Resorts, Inc.
Gryphon Investors, Inc.*                        HP Hood LLC
Guess, Inc.*                                    HP Inc.*
Guitar Center Holdings, Inc.*                   HSBC HOLDINGS PLC
GW Intermediate Holdco Corporation              Hunter Douglas N.V.*
Gymboree Intermediate Corporation*              Huntsman Corporation
H&R Block, Inc.                                 Husqvarna AB


                                           73
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 90 of 103




      Company Name Per Dun & Bradstreet             Company Name Per Dun & Bradstreet
Hyatt Hotels Corporation                       Johnson & Johnson
IBERDROLA, SOCIEDAD ANONIMA                    JOHNSON CONTROLS INTERNATIONAL
Ic Compliance LLC*                             PUBLIC LIMITED COMPANY
ICON PUBLIC LIMITED COMPANY*                   Jolina Capital Inc.
IDEMITSU KOSAN CO.,LTD.                        Jones Lang Lasalle Incorporated
Idex Corporation                               Juniper Networks, Inc.*
Iheartmedia, Inc.                              Kar Auction Services, Inc.
IHS Markit Ltd                                 Kemper Corporation
Illinois Tool Works Inc.                       Keurig Dr Pepper Inc.
Illumina, Inc.*                                Keysight Technologies, Inc.*
Inc.eption Parent, Inc.                        KG ATLAS Vermögensverwaltungsgesellschaft &
Independence Health Group, Inc.*               Co.
                                               KIK Custom Products Inc.
Infineon Technologies AG*
                                               Kimberly-Clark Corporation
INFOSYS LIMITED*
                                               Kindercare Education LLC
INGERSOLL-RAND PUBLIC LIMITED
COMPANY                                        KINTETSU WORLD EXPRESS, INC.
Ingredion Incorporated                         Kirkland’s, Inc.
In-N-Out Burgers*                              Kiwanis International, Inc.
Integer Holdings Corporation                   Knight-Swift Transportation Holdings Inc.
Intel Corporation*                             Koch Foods Incorporated
Inteplast Group Corporation                    Koch Industries, Inc.
INTERCONTINENTAL HOTELS GROUP PLC              KOMATSU LTD.
International Flavors & Fragrances Inc.        KONICA MINOLTA, INC.
International Paper Company                    Koninklijke Philips N.V.
Intuit Inc.*                                   Korn Ferry*
Investors Management Corporation               KOTOBUKI REALTY CO., LTD.
Iqor Holdings Inc.                             Kpmg LLP
Iron Mountain Incorporated                     Kps Capital Partners, LP
ISS A/S                                        Kratos Defense & Security Solutions, Inc.*
ITOCHU CORPORATION*                            KYOCERA CORPORATION*
Itron, Inc.                                    L3harris Technologies, Inc.
ITT Inc.                                       Laboratory Corporation of America Holdings
J.R. Simplot Company*                          LafargeHolcim Ltd
J.W. Childs Associates, L.P.                   Lamb Weston Holdings Inc.*
Jack Henry & Associates, Inc.                  Land O’Lakes, Inc.
Jack In The Box Inc.*                          La-Z-Boy Incorporated
Jacobs Engineering Group Inc.                  Lee Enterprises, Incorporated
Jefferson County Schools                       LEGRAND
Jo-Ann Stores Holdings Inc.                    Lehigh Valley Health Network, Inc.*
JOHN SWIRE & SONS LIMITED                      Leidos Holdings, Inc.
                                               Leland Stanford Junior University*

                                          74
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 91 of 103




     Company Name Per Dun & Bradstreet                    Company Name Per Dun & Bradstreet
Lennar Corporation                                    Marriott International, Inc.
LENOVO GROUP LIMITED                                  Mars, Incorporated
Leonard Green & Partners, L.P.*                       Martin Marietta Materials Inc.
Levi Strauss & Co.*                                   MARUBENI CORPORATION
Lhc Group, Inc.                                       Masco Corporation
Liberty Media Corporation                             Masonite International Corporation
Liberty Mutual Holding Company Inc.                   Mastec, Inc.
Life Care Centers of America, Inc.                    Mattel, Inc.*
Lincare Holdings Inc.                                 Matthews International Corporation
Lincoln National Corporation*                         Maxar Technologies Inc.
Lithia Motors, Inc.                                   Maxim Healthcare Services, Inc.
Live Nation Entertainment, Inc.*                      Maxim Integrated Products, Inc.*
LIXIL GROUP CORPORATION                               McKesson Corporation
Lkq Corporation                                       McWane, Inc.
Lockheed Martin Corporation                           MDU Resources Group, Inc.
Loews Corporation                                     Medical Management Consultants, Inc.*
Loma Linda University Medical Center*                 Medline Industries, Inc.
Loma Linda University*                                Mednax, Inc.
Lone Star Partners V, L. P.                           MEGGITT PLC*
Long John Silver’s, LLC                               MELROSE INDUSTRIES PLC
Lonza Group AG                                        Memorial Health Services*
Loomis AB                                             Merakey USA*
Los Angeles County Metropolitan Transportation        MERCK KG auf Aktien
Authority*                                            Mercury General Corporation*
Los Angeles Department of Water and Power*            Meredith Corporation
Lowe Enterprises, Inc.*                               MERIT CORPORATION SAL
Lowe’s Companies, Inc.                                Methodist Hospital
Lsc Communications, Inc.                              Metromedia Company
Lululemon Athletica Canada Inc.                       Michael Baker International, LLC
LVMH MOET HENNESSY LOUIS VUITTON                      MICRO FOCUS INTERNATIONAL PLC*
M&T Bank Corporation                                  Microchip Technology Inc.
Macandrews & Forbes Incorporated                      Micron Technology, Inc.*
Madison Dearborn Partners IV LP                       Microsoft Corporation*
Madison Dearborn Partners, LLC                        Mid-America Apartment Communities, Inc.
Magic Johnson Enterprises, Inc.*                      MITSUBISHI CHEMICAL HOLDINGS
Main Line Health System*                              CORPORATION
Management & Training Corporation                     MITSUBISHI UFJ FINANCIAL GROUP, INC.
Manulife Financial Corporation*                       Mmodal Services Inc.
Marfrig Global Foods S/A                              Modine Manufacturing Company Inc.
Marlin Equity Partners, LLC*                          Molina Healthcare, Inc.*


                                                 75
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 92 of 103




     Company Name Per Dun & Bradstreet             Company Name Per Dun & Bradstreet
Mom Holding Company*                          Nvidia Corporation*
Monro, Inc.                                   Oak Hill Capital Partners, L.P.
Moog Inc.                                     Oaktree Capital Group, LLC*
Moose International, Incorporated             Ocm Pe Holdings, L.P.*
Morgan Stanley                                Ocwen Financial Corporation
MOTHERSON SUMI SYSTEMS LIMITED                Office Depot, Inc.
Mount Olympus Holdings, Inc.                  Old Dominion Freight Line Inc.
Mountaire Corporation                         Old Republic International Corporation
Multicare Health System*                      Ollie’s Bargain Outlet Holdings, Inc.*
Muy Hamburger Partners, LLC                   Open Text Corporation*
N A Zions Bancorporation                      Opko Health, Inc.
Nana Regional Corporation, Inc.,              Oracle Corporation*
NATIONAL EXPRESS GROUP PLC                    OSRAM Licht AG
National General Holdings Corp.               P.F. Chang’s China Bistro, Inc.
National Senior Care, Inc.                    Paccar Inc.*
Navient Corporation                           Packaging Corporation of America
Navigant Consulting, Inc.                     PACKAGING HOLDINGS LIMITED*
Nemours Foundation                            Pae Holding Corporation
Nestlé S.A.                                   Palladium Equity Partners III, L.P.
Netapp, Inc.*                                 PALOMA CO.,LTD.
Netflix, Inc.*                                Panda Restaurant Group, Inc.*
New Asurion Corporation                       Park Hotels & Resorts Inc.
New Media Investment Group Inc.               Parsons Brinckerhoff Holdings Inc.
Newell Brands Inc.                            Path*
Newmont Goldcorp Corporation                  Patterson Companies, Inc.
Nexstar Media Group, Inc.                     Pattison, Jim Group Inc.*
Nextera Energy, Inc.                          Paychex, Inc.
NIPPON TELEGRAPH AND TELEPHONE                Paypal Holdings, Inc.*
CORPORATION*                                  Peak Resorts, Inc.
NIPPON YUSEN KABUSHIKI KAISHA                 Pella Corporation
Nokia Oyj*                                    Penn National Gaming, Inc.*
Norbord Inc.                                  Penske Automotive Group, Inc.
Nordstrom, Inc.*                              Penske Corporation
Norsk Hydro ASA                               Penske Truck Leasing Co., L.P.*
Northrop Grumman Corporation                  PENTAIR PUBLIC LIMITED COMPANY
Npc International Holdings, Inc.              Pepsico, Inc.
Nuance Communications, Inc.                   Perdue Farms Inc.
Nucor Corporation                             Perkinelmer, Inc.
Number Holdings, Inc.*                        Perkins & Marie Callender’s Holding, LLC
Nutrien Ltd                                   PERMIRA ADVISERS LLP*


                                         76
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 93 of 103




     Company Name Per Dun & Bradstreet             Company Name Per Dun & Bradstreet
PERRIGO COMPANY PUBLIC LIMITED                RECRUIT HOLDINGS CO., LTD.*
COMPANY*                                      Red Coats, Inc.
Peter Kiewit Sons’, Inc.                      Red Robin Gourmet Burgers Inc.
Pfizer Inc.                                   Regions Financial Corporation
PG&e Corporation*                             Regis Corporation
Physiotherapy Corporation*                    Reliance Steel & Aluminum Co.*
Planet Hollywood International, Inc.          RELX PLC
Platinum Equity, LLC                          Rent-A-Center, Inc.
Polaris Industries Inc.                       Republic Services, Inc.
Power Corporation du Canada                   Resolute Forest Products Inc.
PPG Industries, Inc.                          Rev Group, Inc.
Ppl Corporation*                              REXEL
Pratt Industries, Inc.                        Reyes Holdings, L.L.C.
Pride Industries*                             Rh*
Prime Healthcare Foundation, Inc.*            Rhodes Sub, L.L.C.
Primerica, Inc.                               Rich Products Corporation
Principal Financial Group, Inc.               RICOH COMPANY, LTD.*
Prospect Medical Holdings, Inc.*              Rimrock Partners, LLC
Providence St. Joseph Health*                 Rite Aid Corporation*
Psav Holdings LLC*                            Roark Capital Group Inc.
PSC Industrial Outsourcing, LP                Robert Bosch Stiftung Gesellschaft mit
Public Storage*                               beschränkter Haftung
PUBLICIS GROUPE S.A.                          Robert Half International Inc.*
Pultegroup, Inc.                              Roche Holding AG
Qualcomm Incorporated*                        Roper Technologies, Inc.
QUANTA COMPUTER INC.*                         Rose Management Services*
Queso Holdings Inc.                           Ross Stores, Inc.*
Quest Diagnostics Incorporated                Royal Bank Of Canada
Quorum Health Corporation                     RSM US LLP
Qurate Retail, Inc.                           Ryder System, Inc.
R. R. Donnelley & Sons Company                SAFRAN*
Radnet, Inc.*                                 Saia, Inc.
Raley’s*                                      Salesforce.com, Inc.*
Ramsbury Invest AB                            Saltchuk Resources, Inc.*
Raytheon Company                              Samsung Electronics Co., Ltd.*
Rcch Healthcare Partners                      San Francisco Forty Niners*
Real Mex Restaurants, Inc.*                   SANDVIK AB
Realogy Holdings Corp.*                       Sanford
RECKITT BENCKISER GROUP PLC                   Sanmina Corporation*
Recreational Equipment, Inc.*                 SANOFI


                                         77
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 94 of 103




     Company Name Per Dun & Bradstreet                Company Name Per Dun & Bradstreet
SAP SE*                                          Solvay
Savaseniorcare, LLC                              Sonic Automotive, Inc.
Save Mart Supermarkets*                          Sonoco Products Company
Savers, Inc.*                                    SONY CORPORATION*
Sbm Site Services, LLC*                          Southeastern Freight Lines, Inc.
Scheels All Sports, Inc.                         Southeastern Pennsylvania Transportation
Schindler Holding AG                             Authority*
SCHNEIDER ELECTRIC SE                            Southern California Permanente Medical Group*
Scripps Health*                                  Southern Glazer’s Wine and Spirits, LLC
Seaboard Corporation                             Sp Plus Corporation
SEAGATE TECHNOLOGY PUBLIC LIMITED                Spring Education Group, Inc.*
COMPANY*                                         Sprouts Farmers Market, Inc.
Sears Holdings Corporation                       SPX Corporation
Securitas AB                                     SS&c Technologies Holdings, Inc.
Sedgwick Claims Management Services, Inc.        St Luke’s Hospital & Health Network Inc.*
Select Medical Holdings Corporation*             St Luke’s Physicians Group*
Sempra Energy*                                   St. Luke’s Health System, Ltd.*
Sentinel Capital Partners LLC                    STANDARD CHARTERED PLC
ServiceMaster Global Holdings, Inc.              Standard General L.P.
Servicenow, Inc.*                                Stanley Black & Decker, Inc.
SEVEN & I HOLDINGS CO., LTD.                     Stantec Inc.*
SGS SA                                           Starbucks Corporation*
Sharp Healthcare*                                State Farm Mutual Automobile Insurance
SHIRE PLC                                        Company
Shoe Show, Inc.                                  Stater Bros. Holdings Inc.*
Shriner’s International Headquarters Inc.        Stein Mart, Inc.
Shutterfly, Inc.*                                Stichting INGKA Foundation
Silgan Holdings Inc.                             Stifel Financial Corp.
SIMS METAL MANAGEMENT LIMITED                    Stitch Fix, Inc.*
Sinclair Broadcast Group, Inc.                   Stone Canyon Industries LLC*
Sirva, Inc.                                      Strategic Restaurants Acquisition Company, LLC*
Skanska AB                                       Stryker Corporation
Skechers U.S.A., Inc.*                           Student Transportation of America, Inc.
Sky Acquisition LLC                              Suburban Propane Partners, L.P.
Skywest, Inc.                                    SUEZ
Smart & Final Stores, Inc.*                      SUMITOMO CORPORATION
SMITHS GROUP PLC                                 Sun Capital Partners, Inc.
SOCIETE DE NEGOCE ET DE                          SURCREHOL
PARTICIPATION                                    Sutter Health*
SODEXO                                           Suzhou Dongshan Precision Manufacturing Co.,
SOFTBANK GROUP CORP.                             Ltd.*

                                            78
      Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 95 of 103




     Company Name Per Dun & Bradstreet            Company Name Per Dun & Bradstreet
Swiss Re AG                                   The American National Red Cross
Sycamore Partners Management, L.P.            The Bank of New York Mellon Corporation
Sykes Enterprises Incorporated                The Boeing Company
Symantec Corporation*                         The Bon-Ton Stores Inc.*
Synnex Corporation*                           The Brink’s Company
Synopsys, Inc.*                               The Buckle Inc.
Sysco Corporation                             The Carlyle Group L P
Talen Energy Corporation*                     The Cato Corporation
Tapestry, Inc.                                The Charles Schwab Corporation*
Target Corporation                            The Cheesecake Factory Incorporated*
Tarrant Capital Ip, LLC*                      The Children’s Hospital of Philadelphia
Taylor Fresh Foods, Inc.*                     Foundation*
Tbc Corporation                               The Children’s Hospital of Philadelphia*
TCF National Bank                             The Children’s Place Inc.
TDK CORPORATION*                              The Clorox Company*
TE Connectivity Ltd.*                         The Cooper Companies Inc.*
Team-One Staffing Services, Inc.*             The Davey Tree Expert Company
TECHNICOLOR*                                  The Day & Zimmermann Group Inc.*
TECHTRONIC INDUSTRIES COMPANY                 The Dream Center Foundation A California
LIMITED                                       Nonprofit Corporation*
Telecare Corporation*                         The Ensign Group Inc.*
Teledyne Technologies Inc.*                   The Gap Inc.*
Teleflex Incorporated*                        The Golub Corporation*
Telemark Corporation, S.A. de C.V.            The Gores Group LLC*
TELEPERFORMANCE SE                            The Home Depot Inc.
Temple University-Of The Commonwealth         The Judge Group Inc.*
System of Higher Education*                   The Kraft Heinz Company
Tempo Acquisition, LLC                        The McClatchy Company*
Tempur Sealy International, Inc.              The Parsons Corporation
Tenet Healthcare Corporation                  The PNC Financial Services Group Inc.
Tennessee Parent, Inc.                        The Renco Group Inc.
Teradata Corporation*                         The Roman Catholic Archbishop of Los Angeles*
Terex Corporation                             The Roman Catholic Diocese of Orange*
Tesla, Inc.*                                  The Salvation Army National Corporation
Tetra Tech, Inc.*                             The TJX Companies Inc
TEVA PHARMACEUTICAL INDUSTRIES                The Toro Company
LIMITED*                                      The Vanguard Group Inc.*
Texas Home Health of America, LP*             The Walt Disney Company*
Textron Inc.                                  The Wendy’s Company
TFI International Inc.*                       The Wonderful Company LLC*
THALES*                                       Thermo Fisher Scientific Inc.

                                         79
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 96 of 103




     Company Name Per Dun & Bradstreet               Company Name Per Dun & Bradstreet
Thryv, Inc.                                     Universal Forest Products, Inc.
Tlb Holdings LLC                                Universal Health Services, Inc.*
TOKIO MARINE HOLDINGS, INC.                     Universal Protection Gp, LLC*
Topbuild Corp.                                  UNUM Group
TOSHIBA CORPORATION                             Urban Outfitters, Inc.*
Tower Health*                                   US Foods Holding Corp.
Town Sports International Holdings, Inc.        Usi, Inc.
TOYOTA MOTOR CORPORATION*                       V.F. Corporation
Tpg Capital Management, L.P.                    Valitas Holdings, Inc.
Tractor Supply Company                          Valmont Industries, Inc.
Trader Joe’s Company*                           Vcvh Holding Corp.
Trans World Entertainment Corporation*          VEOLIA ENVIRONNEMENT
Transdigm Group Incorporated                    Veritiv Corporation
Treehouse Foods, Inc.                           Vertiv JV Holdings, LLC*
Trg Customer Solutions, Inc.                    Viking Brand Upper Holdings LP
Tribune Media Company                           Visa Inc.*
Trident Seafoods Corporation*                   Vishay Intertechnology, Inc.*
Trinity Health Corporation                      Vista Equity Partners Management, LLC*
Triumph Group, Inc.*                            Vitro, S.A.B. de C.V.
Trueblue, Inc.*                                 Vps Convenience Store Group, LLC
Trugreen Holding Corporation                    Vulcan Materials Company
TS TECH CO., LTD.                               Vxi Global Solutions, LLC*
Ttm Technologies, Inc.*                         Walmart Inc.
Tucson Hotels LP                                Wanxiang Group Corporation
Tutor Perini Corporation*                       Warburg Pincus Private Equity Viii, L.P.
Tyco Simplexgrinnell                            Waste Connections, Inc.
Tyson Foods, Inc.                               Wawa, Inc.*
Uber Technologies, Inc.*                        Weis Markets, Inc.*
Ucla Health System Auxiliary*                   Welbilt, Inc.
UDG HEALTHCARE PUBLIC LIMITED                   Wells Fargo & Company*
COMPANY*                                        Wellspan Health*
UGI Corporation*                                Welltower Inc.
UGI Europe, Inc.*                               WENDEL
Under Armour, Inc.                              Wesco International, Inc.
Unifirst Corporation                            West Pharmaceutical Services, Inc.*
Union Pacific Corporation                       Western Digital Corporation*
Unisys Corporation*                             Westinghouse Air Brake Technologies
United Natural Foods, Inc.                      Corporation
United Rentals, Inc.                            Westlake Chemical Corporation
United Technologies Corporation                 Westrock Company
Unitedhealth Group Incorporated*

                                           80
       Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 97 of 103




     Company Name Per Dun & Bradstreet
Weyerhaeuser Company*
Whirlpool Corporation
Whole Foods Market Sopac*
Williams-Sonoma, Inc.*
WILLIS TOWERS WATSON PUBLIC LIMITED
COMPANY
Willow Valley Communities*
Winco Holdings, Inc.*
Wolters Kluwer N.V.
Workday, Inc.*
Worldwide Media Services Group Inc.
Worldwide Staffing Resources Inc.
Wrrh Investments LP
Wyndham Destinations, Inc.
Xpo Logistics, Inc.
YAMAZAKI BAKING CO., LTD.*
Yf Art Holdings Gp, LLC*
Young Men’s Christian Association of The East
Bay*
Yrc Worldwide Inc.
Yucaipa Companies LLC*
Yum Brands, Inc.
Zebra Technologies Corporation
ZENSAR TECHNOLOGIES LIMITED
Zumiez Inc.*
Zurich Insurance Group AG




                                            81
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 98 of 103




                              Appendix D: Second Blue Bid Rules

       The following additional BCBSA rules will govern the Second Blue Bid for Qualified
National Accounts whose Headquarters is not located in multiple Settling Individual Blue Plans’
Service Areas:

       1.        Only a Qualified National Account can request a Second Blue Bid. A Qualified
National Account’s subsidiary or affiliated entities cannot independently request a Second Blue
Bid. Nothing in this Paragraph limits the rights any National Account is entitled to under
Paragraph 14.b. Second Blue Bid Requests shall not be submitted until the later of three months
after the Effective Date or April 1, 2022.

       2.        A Second Blue Bid Request must be identical in all material respects to the RFP
issued by the Qualified National Account to the Initial Control Plan. A Second Blue Bid Request
will not be rejected due to its failure to be identical without notification to the Qualified National
Account and a chance to cure. The Qualified National Account shall ensure coordination between
its brokers or consultants (if any) to confirm that the Second Bid Request and RFP issued to the
Initial Control Plan are identical in material respects and evaluated under the same criteria.

       3.        BCBSA will develop or approve accurate materials (each of which will include a
link to the settlement website established by the Notice Plan approved by the Court) that Settling
Individual Blue Plans will use, directly or through their vendors and partners, when
communicating with consultants, brokers, account advisors, or Qualified National Accounts
regarding the Second Blue Bid process, including account eligibility. For materials developed
during the Monitoring Period, BCBSA will submit the materials describing the Second Blue Bid
Process to the Monitoring Committee prior to use for review and comment.

       4.        If an Employer has submitted a request for a Second Blue Bid while on the list of
Qualified National Accounts generated by the process described in Paragraph 1.u, but has not
signed a contract for a Self-Funded Health Benefit Plan and is no longer on the list by the time the
list of Qualified National Accounts is refreshed, the Employer shall be permitted to complete the
Second Blue Bid process and choose coverage from either Blue bid.




                                                 82
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 99 of 103




        5.      In order to request a Second Blue Bid, a Qualified National Account must
(a) request a bid from the Initial Control Plan, and (b) identify to BCBSA the Second Blue Bidder
that it has chosen to submit a Second Blue Bid Request and the broker or consultant it will use in
connection with the bids.

        6.      The Second Blue Bidder will notify BCBSA in writing within two business days of
receiving notice of the Second Blue Bid Request, copying the Qualified National Account on such
transmission.

        7.      A Settling Individual Blue Plan that receives a Second Blue Bid Request from a
Qualified National Account will submit a Second Blue Bid only after BCBSA has confirmed that
the Qualified National Account has identified that Plan as the Second Blue Bidder.

        8.      Within three business days following notification from BCBSA of a Second Blue
Bid Request and receipt from the Qualified National Account of the Second Blue Bid Request,
whichever is later, the Second Blue Bidder must inform BCBSA in writing of its decision whether
to bid or not; if it declines to bid, the Qualified National Account shall be notified of its right to
select a replacement Second Blue Bidder. Any replacement Second Blue Bid Request shall be
subject to the same rules as the initial Second Blue Bid Request.

        9.      Each bidding Settling Individual Blue Plan must offer the other bidding Settling
Individual Blue Plan access to (a) any of its Provider networks made available through Inter-Plan
Programs, and (b) any new or additional networks that qualify as a Custom Network under BCBSA
policies.

        10.     To facilitate the Parties’ commitment to pro-competitive measures that provide
meaningful choice to Qualified National Accounts, to provide appropriate compensation to Initial
Control Plans for the investments and costs incurred in their Service Areas that will be relied upon
by the Second Blue Bidder, and to provide an objective, verifiable basis for determining the
amount of such compensation, a Local Service and Support Fee shall be established and submitted
to the Court for approval. Other than the Court-approved Local Service and Support Fee (“LSSF”),
the Initial Control Plan will not be permitted to charge inter-Plan fees to the Second Blue Bidder
for covered members residing in the Qualified National Account’s headquarter state. Subject to


                                                 83
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 100 of 103




final approval by the Court, the LSSF shall approximate but not exceed the national average
Standard or default inter-Plan fee for accounts with at least 5,000 Members, as certified and
approved annually by the Monitoring Committee. The 2020 national average Standard inter-Plan
fee is approximately $25.00 per covered employee per month. Further and as to any winning
bidder, nothing in this Paragraph shall prevent BCBSA from maintaining existing inter-Plan fees
under which a Settling Individual Blue Plan that hosts a Member of a Qualified National Account
residing outside the Qualified National Account’s headquarter state charges inter-Plan fees not to
exceed the historic inter-Plan fees (as of the Execution Date) in the marketplace.

       11.     If a Qualified National Account receiving two Blue Bids chooses a Blue-Branded
Self-Funded Health Benefit Plan for all or a portion of its business, it shall award that business to
only one Blue Plan bidder. But nothing in this Paragraph shall prohibit a Qualified National
Account for awarding any other portion of its business to any other non-Blue-Branded entity.

       12.     When any Qualified National Account’s contract expires, becomes open for
renewal, or is otherwise reopened for bidding, the Qualified National Account may request (a) a
bid from the Initial Control Plan, and (b) a Second Blue Bid from any Settling Individual Blue
Plan regardless whether that Plan is the account’s current Control Plan, so long as the account is a
Qualified National Account at the time it requests a Second Blue Bid.

       13.     Consistent with current BCBSA rules and policies, in the event of a merger or
acquisition involving one or more Qualified National Account, the Settling Individual Blue Plan(s)
currently providing coverage will continue to do so until the benefit contract(s) terminates or is
opened by the account for re-bidding. If a Qualified National Account acquires another entity and
puts the contract of the Qualified National Account (including the acquired entity) out for bid
before the next D&B Analysis, the Qualified National Account may request (a) a bid from its
Initial Control Plan, and (b) a Second Blue Bid from any Settling Individual Blue Plan regardless
whether that Plan is the current Control Plan for any of the companies that consolidated.

       14.     In the event of Plan non-compliance or performance issues, BCBSA may impose
penalties on any Settling Individual Blue Plan, including but not limited to financial penalties or
any other penalty authorized under BCBSA Rules. Plan compliance issues will be subject to an
expedited dispute-resolution process.

                                                 84
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 101 of 103




              Appendix E: Monitoring Committee and Arbitration Panel Rules

1.     Monitoring Committee.

       a.      The initial members of the Monitoring Committee shall be selected by the Parties
and approved by the Court.

       b.      Any Party may challenge an opposing Party’s proposed Monitoring Committee
member(s) for good cause. Such disputes will be resolved by the Court.

       c.      A Party may replace its appointed Monitoring Committee member(s) at any time
for any reason. A new proposed Monitoring Member may be challenged by an opposing Party for
good cause, and such disputes will be resolved by the Court.

       d.      If a Monitoring Committee member’s employment or employment role changes,
any opposing Party may challenge the person’s continued membership on the Monitoring
Committee.

       e.      The Monitoring Committee as a whole shall be authorized to retain appropriate
subject-matter experts reasonably necessary for advice on their duties. Such experts shall be
required to sign confidentiality agreements as agreed to by the Parties. The credentials of the
expert, an explanation of the need for an expert, as well as the expert’s credentials, hourly rate,
and estimated annual budget (including anticipated hours of work), shall be presented to the
Monitoring Committee for approval thirty days before actual retention of any expert by any Party.
Expert expenses will be paid from the Notice and Administration Fund only once such expenses
have been submitted to and approved by the Court. Any Party may challenge the necessity of the
retention of an expert approved by the Monitoring Committee and/or the related cost, and such
disputes will be resolved by the Court.

       f.      Any person that receives any information or materials related to the Monitoring
Committee or its activities will keep such information and materials Confidential.

       g.      Each year, the Monitoring Committee shall file with the Court a summary report
identifying the actions taken by the Monitoring Committee during the prior calendar year. Such



                                                85
     Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 102 of 103




report shall not disclose any confidential, proprietary, or otherwise commercially sensitive
information.

        h.     Unless the Settlement Agreement provides that a non-unanimous decision of the
Monitoring Committee is final and binding, any decision of the Monitoring Committee that is not
unanimous may be submitted to arbitration.

2.      Arbitration.

        a.     The following rules will govern any arbitrations under Paragraphs 17 or 20 of this
Agreement.

        b.     Arbitrable disputes as described in Paragraph 20 will be resolved by a panel of three
arbitrators, with (1) one member appointed collectively by Settling Defendants, (2) one member
appointed collectively by Settlement Class Counsel and Self-Funded Sub-Class Settlement
Counsel, and (3) one neutral member jointly appointed by the other two appointed arbitrators.

        c.     Arbitrable disputes related to acquisitions will be resolved by a panel of three
arbitrators, with (1) one member appointed by BCBSA, (2) one member appointed by the Party
challenging the denial, and (3) one neutral member jointly appointed by the other two appointed
arbitrators.

        d.     A Party to a dispute described in Paragraph 20 may replace its appointed arbitrator
for any reason prior to a decision on any issue by the Panel. The new proposed arbitrator may be
challenged by the opposing Party for reason, and such disputes will be resolved by the Court.

        e.     The arbitration will be governed by the rules of the JAMS ADR at the time
arbitration is commenced. The fees and expenses of the neutral arbitrator will be paid from the
Notice and Administration Fund. If the arbitration is initiated by a third party, the third party and
Defendants shall bear their own fees and costs. If the arbitration is initiated by Settling Defendants
or by a third party, Settlement Class Counsel’s reasonable fees and costs actually incurred will be
paid from the Notice and Administration Fund. If the arbitration is initiated by a Settlement Class
Member, Settlement Class Counsel, or Self-Funded Sub-Class Settlement Counsel, the arbitrators
have discretion whether to award fees and costs to Settlement Class Counsel and/or Self-Funded


                                                 86
    Case 2:13-cv-20000-RDP Document 2610-2 Filed 10/30/20 Page 103 of 103




Sub-Class Settlement Counsel; provided that, in the event of any award of fees or costs, such award
shall be limited to reasonable fees and costs actually incurred.

           f.   The arbitration will be held in New York City unless otherwise agreed by the
Parties.

           g.   Any person that receives any information or materials related to any arbitration will
keep such information and materials Confidential.




                                                 87
